Exhibit 10.5
EXECUTION COPY
FINANCING AGREEMENT
Dated as of April 29, 2011
by and among
LION OIL COMPANY,
as the Borrower,
AND EACH SUBSIDIARY OF LION OIL COMPANY LISTED AS A GUARANTOR
ON THE SIGNATURE PAGES HERETO,
as Guarantors,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
BANK LEUMI USA,
as the Collateral Agent,
$100,000,000 TERM LOAN CREDIT FACILITY

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS; CERTAIN TERMS
    1  
Section 1.01 Definitions
    1  
Section 1.02 Terms Generally
    18  
Section 1.03 Accounting and Other Terms
    18  
Section 1.04 Time References
    18  
 
       
ARTICLE II THE LOANS
    18  
Section 2.01 Commitments
    18  
Section 2.02 Making the Loans
    18  
Section 2.03 Repayment of Loans; Evidence of Debt
    19  
Section 2.04 Interest
    19  
Section 2.05 Reduction of Commitment; Prepayment of Loans
    20  
Section 2.06 Fees
    21  
Section 2.07 Taxes
    21  
Section 2.08 Continuation and Conversion of Loans
    22  
Section 2.09 Funding Losses
    23  
Section 2.10 Increased Costs and Reduced Return
    23  
Section 2.11 LIBOR Not Determinable; Impracticability or Illegality
    24  
 
       
ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION
    25  
Section 3.01 Payments; Computations and Statements
    25  
Section 3.02 Sharing of Payments, Etc.
    25  
Section 3.03 Apportionment of Payments
    25  
 
       
ARTICLE IV CONDITIONS TO LOANS
    26  
Section 4.01 Conditions Precedent to Effectiveness
    26  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    27  
Section 5.01 Representations and Warranties
    27  
 
       
ARTICLE VI COVENANTS OF THE LOAN PARTIES
    31  
Section 6.01 Affirmative Covenants
    31  
Section 6.02 Negative Covenants
    37  
 
       
ARTICLE VII EVENTS OF DEFAULT
    42  
Section 7.01 Events of Default
    42  
 
       
ARTICLE VIII COLLATERAL AGENT
    45  
Section 8.01 Appointment
    45  
Section 8.02 Nature of Duties
    45  
Section 8.03 Rights, Exculpation, Etc.
    46  
Section 8.04 Reliance
    46  
Section 8.05 Indemnification
    47  
Section 8.06 Agents Individually
    47  
Section 8.07 Successor Agent
    47  
Section 8.08 Collateral Matters
    47  
Section 8.09 Agency for Perfection
    48  
 
       
ARTICLE IX GUARANTY
    48  
Section 9.01 Guaranty
    48  
Section 9.02 Guaranty Absolute
    49  
Section 9.03 Waiver
    49  
Section 9.04 Continuing Guaranty; Assignments
    50  
Section 9.05 Subrogation
    50  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE X MISCELLANEOUS
    50  
Section 10.01 Notices, Etc.
    50  
Section 10.02 Amendments, Etc.
    51  
Section 10.03 No Waiver; Remedies, Etc.
    51  
Section 10.04 Expenses; Taxes; Attorneys’ Fees
    52  
Section 10.05 Right of Set-off
    52  
Section 10.06 Severability
    53  
Section 10.07 Assignments and Participations
    53  
Section 10.08 Counterparts
    54  
Section 10.09 GOVERNING LAW
    54  
Section 10.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
    54  
Section 10.11 WAIVER OF JURY TRIAL, ETC.
    55  
Section 10.12 Consent by the Collateral Agent and Lenders
    55  
Section 10.13 No Party Deemed Drafter
    55  
Section 10.14 Reinstatement; Certain Payments
    55  
Section 10.15 Indemnification
    56  
Section 10.16 Records
    56  
Section 10.17 Binding Effect
    57  
Section 10.18 Interest
    57  
Section 10.19 Confidentiality
    57  
Section 10.20 Integration
    57  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE AND EXHIBITS

      Schedule 1.01(A)  
Lenders and Lenders’ Commitments
Schedule 5.01(e)  
Capitalization; Subsidiaries
Schedule 5.01(f)  
Litigation; Commercial Tort Claims
Schedule 5.01(o)  
Real Property
Schedule 5.01(q)  
Environmental Matters
Schedule 6.01(o)  
Post Closing Matters
Schedule 6.02(a)  
Existing Liens
Schedule 6.02(b)  
Existing Indebtedness
Schedule 6.02(e)  
Existing Investments
   
 
Exhibit A  
Form of Notice of Borrowing
Exhibit B  
Form of LIBOR Notice
Exhibit C  
Form of Assignment and Acceptance
Exhibit D  
Form of Term Note

 

 



--------------------------------------------------------------------------------



 



FINANCING AGREEMENT
Financing Agreement, dated as of April 29, 2011, by and among Lion Oil Company,
an Arkansas corporation (the “Borrower”), each subsidiary of the Borrower listed
as a “Guarantor” on the signature pages hereto (each a “Guarantor” and
collectively, the “Guarantors”), Bank Hapoalim B.M. (“Hapoalim”), Bank Leumi USA
(“BLUSA”), Israel Discount Bank of New York (“IDB”; together with Hapoalim and
BLUSA, each a “Lender” and collectively, the “Lenders”), and BLUSA, in its
capacity as collateral agent for the Lenders (in such capacity, the “Collateral
Agent”).
RECITALS
The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a term loan in the aggregate principal amount of $100,000,000. The
proceeds of the term loan shall be used to refinance existing indebtedness of
the Borrower, for general working capital and corporate purposes of the Borrower
and to pay fees and expenses related to this Agreement. The Lenders are
severally, and not jointly, willing to extend such credit to the Borrower,
subject to the terms and conditions hereinafter set forth.
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; CERTAIN TERMS
Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:
“2014 Turnaround” means the Turnaround with respect to the El Dorado refinery of
the Loan Parties planned to occur during the calendar year commencing January 1,
2014.
“Accounts Receivable” means any accounts arising from the sale of inventory in
the ordinary course of business.
“Acquisition” means the acquisition by the Parent of 4,450,000 shares of common
stock, par value $0.10 per share, or the Borrower, constituting 53.7% of the
issued and outstanding shares of common stock of the Borrower, from the Seller
pursuant to the Acquisition Agreement.
“Acquisition Agreement” means the Stock Purchase Agreement, dated March 17,
2011, by and among the Seller, the Borrower and the Parent, as in effect on the
date hereof.
“Acquisition Assets” means all of the property and assets (tangible and
intangible) proposed to be purchased by the Parent pursuant to the Acquisition
Agreement.
“Acquisition Documents” means the Acquisition Agreement and the Related
Agreements (as defined in the Acquisition Agreement as in effect on the date
hereof).
“Action” has the meaning specified therefor in Section 10.12.
“additional amount” has the meaning specified therefor in Section 2.07(a).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(i) vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral Agent or any Lender be considered an “Affiliate” of any Loan Party.

 

 



--------------------------------------------------------------------------------



 



“After Acquired Property” has the meaning specified therefor in Section 6.01(l).
“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
“Applicable Margin” means, (a) with respect to Reference Rate Loans, 3.50%, and
(b) with respect to LIBOR Rate Loans, 4.50%.
“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Effective Date
up to and including the date that is the first anniversary of the Effective
Date, an amount equal to 3% times the principal amount of any prepayment of the
Term Loan on such date, (b) during the period of time after the date that is the
first anniversary of the Effective Date up to and including the date that is the
second anniversary of the Effective Date, an amount equal to 2% times the
principal amount of any prepayment of the Term Loan on such date, (c) during the
period of time after the date that is the second anniversary of the Effective
Date up to and including the date that is the third anniversary of the Effective
Date, an amount equal to 1% times the principal amount of any prepayment of the
Term Loan on such date, and (d) thereafter, zero.
“Appraisal” means an appraisal of the Specified Fixed Asset Collateral
(including the equipment and any Real Property Collateral) performed by a
qualified independent appraiser acceptable to the Required Lenders, in form and
substance satisfactory to the Required Lenders
“Appraised Value” means the net orderly liquidation value (net of liquidation
expenses) of any equipment (as defined in the Uniform Commercial Code), real
property and other fixed assets, in each case constituting Specified Fixed Asset
Collateral, such value to be determined based on the most recent Appraisal
thereof received by the Lenders.
“AR Guaranty” means the Limited Recourse General Continuing Guaranty dated as of
April 29, 2011, by the Borrower in favor of Wells Fargo Capital Finance, LLC, in
respect of the obligations of Delek Refining, Ltd.
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, in accordance with Section 10.07 hereof and
substantially in the form of Exhibit C hereto or such other form acceptable to
the Required Lenders.
“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, president or executive vice president of such
Person.
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
“Borrower” has the meaning specified therefor in the preamble hereto.

 

2



--------------------------------------------------------------------------------



 



“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (i) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (ii) to the extent not covered by clause (i) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Capital Stock
of, any other Person.
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e. a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash and Cash Equivalents” means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.
“Casualty Event” means any event that gives rise to the receipt by any Loan
Party of any insurance proceeds or condemnation awards in respect of any real
property, fixed assets or equipment (including any improvements thereon) or
other assets the restoration, repairing, replacement or rebuilding of which
would constitute a Capital Expenditure to restore, repair, replace or rebuild
such real property, fixed assets or equipment or other assets.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Requirement of Law,
(b) any change in any Requirement of Law or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following events: (a) the
Permitted Investors shall cease to own and control, of record and beneficially,
directly or indirectly, at least 51% of each class of outstanding Capital Stock
of the Parent; (b) the Board of Directors of the Parent shall cease to consist
of a majority of Continuing Directors; (c) the Parent shall cease to own and
control, of record and beneficially, directly, at least 85% of each class of
outstanding Capital Stock of the Borrower free and clear of all Liens (except
Liens created by a Loan Document); and (d) the Borrower shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of each of its Subsidiaries free and clear of all Liens (except
Liens created by a Loan Document).

 

3



--------------------------------------------------------------------------------



 



“Closing Fee” has the meaning specified therefor in Section 2.06(a).
“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
“Collateral Agent” has the meaning specified therefor in the preamble hereto.
“Commitments” means, with respect to each Lender, such Lender’s Term Loan
Commitment.
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (i) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (ii) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
“Continuing Directors” means the directors of the Parent on the Effective Date
and each other director of the Parent, if, in each case, such other director’s
nomination for election to the Board of Directors of the Parent is recommended
by at least 60% of the then Continuing Directors or such other director receives
the vote of the Permitted Investors in his or her election by the shareholders
of the Parent.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Lenders and the Collateral Agent, executed and delivered by
the applicable Loan Party, the Collateral Agent, and the securities intermediary
with respect to a securities account or a bank with respect to a deposit
account.
“Control Investment Affiliate” means as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
“Credit Parties” means the Borrower, the Subsidiary Guarantors and the Parent.
“Current Value” has the meaning specified therefor in Section 6.01(l).
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

4



--------------------------------------------------------------------------------



 



“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of inventory in the ordinary course of business on
ordinary business terms and Accounts Receivable arising from such sales of
inventory.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(i) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than solely for Capital
Stock that is not otherwise Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Capital Stock which is not otherwise Disqualified
Capital Stocks), in whole or in part, (iii) provides for scheduled payments or
dividends in cash, (iv) contains any repurchase obligation that may come into
effect prior to payment in full of all Obligations, or (v) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stocks
that would constitute Disqualified Capital Stocks, in each case, prior to the
date that is one year after the Final Maturity Date.
“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.
“Effective Date” means the date, on or before April 29, 2011, on which all of
the conditions precedent set forth in Section 4.01 are satisfied or waived and
the initial Loans are made.
“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.
“Environmental Actions” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any of their
predecessors in interest; (ii) from adjoining properties or businesses; or
(iii) onto any facilities which received Hazardous Materials generated by any
Loan Party or any of its Subsidiaries or any of their predecessors in interest.
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other legally binding determination
of any Governmental Authority imposing liability or establishing standards of
conduct for protection of the environment or other government restrictions
relating to the protection of the environment or the Release, deposit or
migration of any Hazardous Materials into the environment, which are applicable
to the relevant Loan Party.
“Environmental Liabilities and Costs” means all liabilities (including strict
liabilities), monetary obligations, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants,
and costs of investigation, feasibility studies and laboratory fees), fines,
penalties, sanctions, and interest incurred as a result of any Environmental
Action, or any Remedial Action required to comply with Environmental Laws or
required by any Governmental Authority or any third party.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

5



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
“Event of Default” means any of the events set forth in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Lenders from three
Federal funds brokers of recognized standing selected by them.
“Final Maturity Date” means April 29, 2016, or such earlier date on which any
Loan shall become due and payable in accordance with the terms of this Agreement
and the other Loan Documents.
“Financial Statements” means (i) the audited consolidated balance sheet of the
Borrower and its Subsidiaries (including Paline Pipeline Company) as of
April 30, 2009 and 2010, together with corresponding audited consolidated
statements of operations and of cash flows of the Borrower and its Subsidiaries
(including Paline Pipeline Company) for the fiscal years ended April 30, 2010,
2009 and 2008, and (ii) the unaudited consolidated interim balance sheet of the
Borrower and its Subsidiaries (including Paline Pipeline Company) as of
January 31, 2011, together with corresponding unaudited consolidated interim
statements of operations for the nine-month periods ended January 31, 2011 and
2010 and unaudited interim combined statements of cash flows for the nine-month
periods ended January 31, 2011 and 2010.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on April 30 of each year, subject to any change permitted hereunder.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of any financial covenant herein or in the Parent Guaranty and the
definitions used therein, “GAAP” shall mean generally accepted accounting
principles in effect on the date hereof and consistent with those used in the
preparation of the Financial Statements, provided, further, that if there occurs
after the date of this Agreement any change in GAAP that affects in any respect
the calculation of any such financial covenant, the Required Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
such financial covenants shall be calculated as if no such change in GAAP has
occurred. In addition and without limiting the foregoing, it is agreed and
understood that if any change in GAAP shall result in the requirement that
existing or future obligations under operating leases from time to time entered
into by the Borrower or its Subsidiaries (as determined in accordance with GAAP
as in effect on the Effective Date) be treated as Indebtedness or Capitalized
Leases, such operating leases shall not be treated as Indebtedness or
Capitalized Leases hereunder, including, without limitation, for purposes of
calculating covenants hereunder and shall be treated as operating leases.
“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture agreement, declaration or other applicable agreement
or documentation evidencing or otherwise relating to its formation or
organization; and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.

 

6



--------------------------------------------------------------------------------



 



“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Growth Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all Capital Expenditures by such Person and its Subsidiaries
during such period that will increase the Nelson complexity rating of the assets
of the Borrower or its Subsidiaries, and shall exclude in any event any
maintenance and regulatory Capital Expenditures.
“Guaranteed Obligations” has the meaning specified therefor in Section 9.01.
“Guarantors” means the Subsidiary Guarantors, the Parent Guarantors and all
other Persons that guarantee, pursuant to Section 6.01(b) or otherwise, all or
any part of the Obligations.
“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws, which is present in the environment in such quantity or state that it
contravenes any Environmental Law; (b) petroleum and its refined products;
(c) polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or reactivity as well as any radioactive or explosive materials; and
(e) any raw materials, building components (including, without limitation,
asbestos-containing materials) and manufactured products containing hazardous
substances listed or classified as such under Environmental Laws. Hazardous
Material does not include CO2 or other greenhouse gases unless regulations are
promulgated and implemented by a Governmental Authority and there is no pending
litigation or appeal that would affect the enforcement of CO2 or other
greenhouse gases as Hazardous Materials.
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
“IDB Notes” means (i) the Amended and Restated Replacement Promissory Note I,
dated April 29, 2011, made by Delek Finance, Inc., to the order of Israel
Discount Bank of New York, in the original principal amount of $20,000,000.00,
and (ii) the Amended and Restated Replacement Promissory Note II, dated
April 29, 2011, made by Delek Finance, Inc., to the order of Israel Discount
Bank of New York, in the original principal amount of $30,000,000.00
“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 120 days after the date such
payable was created); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property;
(v) all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis satisfactory to the Required Lenders and in
accordance with accepted practice, of such Person under Hedging Agreements;
(viii) all monetary obligations under any receivables factoring, receivable
sales or similar transactions and all monetary obligations under any synthetic
lease, tax ownership/operating lease, off-balance sheet financing or similar
financing; (ix) all Contingent Obligations; and (x) all obligations referred to
in clauses (i) through (ix) of this definition of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien upon property owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness. The Indebtedness of any Person shall include the Indebtedness of
any partnership of or joint venture in which such Person is a general partner or
a joint venturer.

 

7



--------------------------------------------------------------------------------



 



“Indemnified Matters” has the meaning specified therefor in Section 10.15.
“Indemnitees” has the meaning specified therefor in Section 10.15.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated April 29, 2011, by and among the Collateral Agent, each Lender,
Israel Discount Bank of New York, in its capacity as the holder of the IDB
Notes, and Bank Leumi USA, in its capacity as the holder of the Leumi Note,
pursuant to which the parties thereto agree as to their relative rights in
respect of the Collateral (as defined therein).
“Interest Payment Date” means, (a) as to any Reference Rate Loan, the last day
of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any LIBOR Rate
Loan, the last day of such Interest Period and (c) as to any Loan, the date of
any repayment or prepayment made in respect thereof.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrower may not elect an Interest Period that
will end after the Final Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
“J. Aron Supply and Offtake Agreement” means the Master Supply and Offtake
Agreement, dated as of April 29, 2011, among J. Aron & Company, a general
partnership organized under the laws of New York, the Borrower and Lion Oil
Trading & Transportation, Inc., a Guarantor hereunder, as in effect on the date
hereof.
“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
“Lender” has the meaning specified therefor in the preamble hereto.
“Lender’s Account” means an account at a bank designated by each Lender from
time to time as the account into which the Loan Parties shall make all payments
to such Lender under this Agreement and the other Loan Documents.

 

8



--------------------------------------------------------------------------------



 



“Leumi Note” means the Amended and Restated Promissory Note, dated April 29,
2011, made by Delek US Holdings, Inc., to the order of Bank Leumi USA, in the
original principal amount of $50,000,000.00.
“LIBOR” means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Reuters Screen LIBOR01 Page as of
11:00 A.M. (London, England time), two Business Days prior to the beginning of
such Interest Period. In the event that such rate does not appear on Reuters
Screen LIBOR01 Page screen (or otherwise on such screen), “LIBOR” for purposes
of this definition shall be the rate of interest determined by the Required
Lenders to be the rate at which deposits in Dollars are offered to major banks
in the London interbank market, two Business Days prior to the beginning of such
Interest Period, in an amount approximately equal to the principal amount of the
LIBOR Rate Loan to which such Interest Period is to apply and for a period of
time comparable to such Interest Period, which determination shall be conclusive
absent manifest error.
“LIBOR Notice” means a written notice substantially in the form of Exhibit B.
“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Required Lenders (rounded upwards if necessary, to
the next 1/100%) by dividing (a) LIBOR for such Interest Period by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.
“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
“Loan” means the portion of the Term Loan made by a Lender to the Borrower
pursuant to ARTICLE II hereof.
“Loan Document” means this Agreement, any Guaranty, any Security Agreement, any
Pledge Agreement, any Mortgage, any UCC Filing Authorization Letter, the
Intercreditor Agreement, the Subordination Agreements and any other agreement,
instrument, and other document executed and delivered pursuant hereto or thereto
or otherwise evidencing or securing any Loan or any other Obligation.
“Loan Party” means the Borrower and any Subsidiary Guarantor.
“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole or of the Parent, (ii) the
ability of any Credit Party to perform any of its obligations under any Loan
Document to which it is a party, (iii) the legality, validity or enforceability
of this Agreement or any other Loan Document, (iv) the rights and remedies of
the Collateral Agent or any Lender under any Loan Document, or (v) the validity,
perfection or priority of a Lien in favor of the Collateral Agent and for the
benefit of the Lenders on any of the Collateral.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
reasonably satisfactory to the Required Lenders, made by a Loan Party in favor
of the Collateral Agent for the benefit of the Lenders, securing the Obligations
and delivered to the Collateral Agent pursuant to Section 4.01(c), Section
6.01(b), Section 6.01(l) or otherwise.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed to, or has been obligated to contribute, at any time
during the preceding six (6) years.

 

9



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries or any Casualty Event with respect to any property of
any Person, the amount of cash received (directly or indirectly) from time to
time (whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary, in
connection therewith after deducting therefrom only (A) the amount of any
Indebtedness secured by any Lien permitted by Section 6.02(a) on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition or Casualty
Event (other than Indebtedness under this Agreement), (B) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (C) transfer taxes paid to any taxing authorities by such Person or
such Subsidiary in connection therewith, (D) net income taxes to be paid in
connection with such Disposition (after taking into account any tax credits or
deductions and any tax sharing arrangements), and (E) the deduction of
reasonable and appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property
disposed in the Disposition and retained by the Borrower or any Subsidiary after
the Disposition, until any such reserves are released (and upon such release
such proceeds shall be considered Net Cash Proceeds and shall be applied in
accordance with Section 2.05(c)), and (ii) with respect to the issuance or
incurrence of any Indebtedness by any Person or any of its Subsidiaries, or the
sale or issuance by any Person or any of its Subsidiaries of any shares of its
Capital Stock, the aggregate amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary in connection therewith, after deducting therefrom only
(A) reasonable expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (B) transfer taxes paid by such Person or
such Subsidiary in connection therewith and (C) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in each case of clause (i) and (ii) to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.
“New Lending Office” has the meaning specified therefor in Section 2.07(d).
“Non-U.S. Lender” has the meaning specified therefor in Section 2.07(d)
“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).
“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Credit Party to the Collateral Agent and the Lenders,
whether or not the right of payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, disputed,
undisputed, legal, equitable, secured, unsecured, and whether or not such claim
is discharged, stayed or otherwise affected by any proceeding referred to in
Section 7.01. Without limiting the generality of the foregoing, the Obligations
of each Credit Party under the Loan Documents include (a) the obligation to pay
principal, interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Person under the Loan Documents,
and (b) the obligation of such Person to reimburse any amount in respect of any
of the foregoing that the Collateral Agent or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person.
“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
“Original Lender” means each of BLUSA, Hapoalim and IDB, if and so long as such
Lender is not a Selling Lender.
“Other Taxes” has the meaning specified therefor in Section 2.07(b).
“Parent” means Delek US Holdings, Inc., a Delaware corporation.
“Parent Consolidated Tax Return” means any income or franchise tax return that
includes the Parent and its Subsidiaries that is filed on a consolidated,
combined or unified basis.

 

10



--------------------------------------------------------------------------------



 



“Parent Guaranty” means the Guaranty dated as of the date hereof, made by the
Parent in favor of the Collateral Agent and the Lenders.
“Payment Office” means each Lender’s office as may be designated in writing from
time to time by such Lender to the Borrower.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Permitted Borrower Cure Security” means (i) common equity securities of the
Borrower, to the extent pledged to the Collateral Agent pursuant to a Pledge
Agreement, (ii) other equity securities of the Borrower not constituting
Disqualified Capital Stock, to the extent pledged to the Collateral Agent
pursuant to a Pledge Agreement, and (iii) Subordinated Indebtedness of the
Borrower to the extent such subordinated Indebtedness is expressly subordinated
in right of payment to the prior payment in full of the Term Loans and related
obligations on terms reasonably acceptable to the Required Lenders.
“Permitted Indebtedness” means:
(a) any Indebtedness owing to the Collateral Agent and any Lender under this
Agreement and the other Loan Documents;
(b) any other Indebtedness listed on Schedule 6.02(b), and the extension of
maturity, refinancing or modification of the terms thereof; provided, however,
that (i) such extension, refinancing or modification is pursuant to terms that
are not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified and (ii) after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification, plus an amount necessary to pay
fees and expenses, including premiums and defeasance costs related to the
extension, refinancing or modification;
(c) Indebtedness in respect of reimbursement obligations in connection with
bonds or other obligations permitted under clause (i) of the definition of
“Permitted Liens”;
(d) Indebtedness permitted under clause (e) of the definition of “Permitted
Lien”;
(e) Indebtedness permitted under Section 6.02(e);
(f) the Subordinated Borrower Indebtedness;
(g) Subordinated Indebtedness to the extent a Permitted Investor is the lender
thereof;
(h) Indebtedness evidenced by the Seller Note;
(i) Indebtedness secured by the inventory, Accounts Receivable and the proceeds
thereof of the Borrower and its Subsidiaries (including, without limitation, the
AR Guaranty and letters of credit issued for the account of a Loan Party in the
ordinary course of business);
(j) Indebtedness of the Borrower to Parent;
(k) Indebtedness under Hedging Agreements entered into by the Loan Parties for
the purpose of limiting interest rate risk in the ordinary course of the
financial management of the Loan Parties and not for speculative purposes,
provided that the obligations under such Hedging Agreements are related to
payment obligations on Indebtedness otherwise permitted hereunder;
(l) Indebtedness under Hedging Agreements entered into by the Loan Parties for
the purpose of limiting currency exchange rate risks directly related to
transactions entered into by the Loan Parties in the ordinary course of business
and not for speculative purposes;

 

11



--------------------------------------------------------------------------------



 



(m) Indebtedness under Hedging Agreements entered into by the Loan Parties for
the purpose of limiting commodity price risk in the ordinary course of the
financial management of the Loan Parties and not for speculative purposes;
(n) Indebtedness of the Borrower owing to and held by any Subsidiary Guarantor
and Indebtedness of a Subsidiary Guarantor owing to and held by the Borrower or
any Subsidiary Guarantor;
(o) Indebtedness arising from agreements of the Loan Parties providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred in connection with the disposition of any business, assets or
Capital Stock of a Subsidiary Guarantor; provided that the maximum aggregate
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Loan Parties in connection with such
disposition;
(p) Indebtedness of the Borrower under the Optional Advance Note (as such term
is defined in the Receivables Purchase Agreement, dated as of April 29, 2011, by
and between Delek Refining, Ltd. and the Borrower); and
(q) Other unsecured Indebtedness of the Borrower or any of its Subsidiaries,
provided, that the aggregate principal amount of all such Indebtedness shall not
exceed $5,000,000 at any time outstanding.
“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof, (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or higher by Moody’s or
A+ or higher by Standard & Poor’s.
“Permitted Investors” means the collective reference to Delek Group Ltd. and its
Control Investment Affiliates.
“Permitted Liens” means:
(a) Liens securing the Obligations;
(b) Liens for taxes, assessments and governmental charges the payment of which
is not required under Section 6.01(c);
(c) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 60 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefore, provided that (i) in each case, no foreclosure,
sale or similar proceeding shall have been commenced with respect to any portion
of the Collateral on account thereof and (ii) the aggregate amount of
obligations or other liabilities secured by a Lien on assets constituting
Collateral that is not subordinate to the Collateral Agent’s Lien on such
Collateral does not exceed $5,000,000 at any time;
(d) Liens described on Schedule 6.02(a), but not the extension of coverage
thereof to other property or the increase of the Indebtedness secured thereby;

 

12



--------------------------------------------------------------------------------



 



(e) (i) Liens on fixed assets in respect of Capitalized Lease Obligations
entered into to finance Capital Expenditures in accordance with Section 6.02(f),
(ii) purchase money Liens on fixed assets acquired or held by any Loan Party or
any of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such fixed assets or Indebtedness incurred solely for the
purpose of financing the acquisition of such fixed assets or (iii) Liens
existing on such fixed assets at the time of its acquisition; provided, however,
that (A) no such Lien shall extend to or cover any other property of any Loan
Party or any of its Subsidiaries, (B) the principal amount of the Indebtedness
secured by any such Lien shall not exceed the lesser of 80% of the fair market
value or the cost of the property so held or acquired and (C) the aggregate
principal amount of Indebtedness secured by any or all such Liens shall not
exceed at any one time outstanding $35,000,000;
(f) deposits and pledges of cash securing obligations on surety or appeal bonds,
but only to the extent such deposits or pledges are made or otherwise arise in
the ordinary course of business and secure obligations not past due;
(g) easements, utility easements, building restrictions, zoning restrictions and
similar encumbrances on real property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or
(ii) materially impair the value of such property or its use by any Loan Party
or any of its Subsidiaries in the normal conduct of such Person’s business;
(h) Liens securing Indebtedness permitted by subsection (c) and (to the extent
limited to Accounts Receivable, inventory and proceeds thereof) subsection
(i) of the definition of Permitted Indebtedness, including Liens on inventory
and the proceeds thereof securing obligations arising under the J. Aron Supply
and Offtake Agreement;
(i) Liens on the property of the Borrower or any Subsidiary incurred in the
ordinary course of business to secure performance of obligations with respect to
statutory or regulatory requirements, performance or return-of-money bonds,
surety bonds or other obligations of a like nature and incurred in a manner
consistent with industry practice, including banker’s liens and rights of
set-off, in each case which are not incurred in connection with the borrowing of
money, the obtaining of advances or credit, the payment of the deferred purchase
price of property or incurrence of other Indebtedness and which do not in the
aggregate impair in any respect the use of property in the operation of the
business of the Borrower and its Subsidiaries taken as a whole, provided that
the aggregate amount of performance or return-of-money bonds, surety bonds or
other obligations of a like nature shall not exceed $20,000,000 at any time
outstanding and such bonds or other obligations shall (if required) be secured
by cash or cash equivalents;
(j) Liens arising out of judgments or awards against the Borrower or its
Subsidiaries that do not constitute an Event of Default under Section 7.01(k) of
this Agreement;
(l) leases or subleases of real property granted by the Borrower or its
Subsidiaries to any other Person in the ordinary course of business, to the
extent not otherwise expressly prohibited by this Agreement or the other Loan
Documents and not materially interfering with or impairing the use of the real
property in the operation of the business of the Borrower or its Subsidiaries;
(m) Liens securing the IDB Notes and the Leumi Note on the assets of the
Borrower and its Subsidiaries; provided, that such Liens are fully subordinated
(on a completely silent basis until all of the Obligations have been paid in
full) to the Liens securing the Obligations on terms and conditions reasonably
satisfactory to the Required Lenders; and
(n) Environmental Liens that do not (i) have a Material Adverse Affect, or
(ii) otherwise materially impair the operation of the business for which
Borrower has posted or caused to be posted bonds or other financial assurances
that the Collateral Agent and the Lenders within their sole discretion determine
to be sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens.

 

13



--------------------------------------------------------------------------------



 



“Permitted Securitization Transaction” means any transaction or series of
transactions otherwise permitted pursuant to Section 6.02(c) and designated in
writing by the Borrower to the Lenders to be a “Permitted Securitization
Transaction” that is entered into by the Borrower or any Subsidiary pursuant to
which the Borrower or any Subsidiary, as applicable, may sell, convey or
otherwise transfer to a Special Purpose Subsidiary any inventory or Accounts
Receivable (whether now existing or arising in the future) of the Borrower or
such Subsidiary and any proceeds thereof, including all collateral securing such
Accounts Receivable, all contracts and all guarantees or other obligations in
respect of such Accounts Receivable, and proceeds of such Accounts Receivable
and other assets that are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving Accounts Receivable.
“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
“Pipeline Property” means real property owned or leased solely for the purpose
of operating or maintaining a pipeline through such real property; provided that
such real property does not include any storage terminal, processing equipment
or other personal property components of any related gathering system.
“Plan” means any Employee Plan or Multiemployer Plan.
“Pledge Agreement” means a Pledge and Security Agreement made by the Parent in
favor of the Collateral Agent for the benefit of the Lenders, securing the
Obligations.
“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 5.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 5.00%.
“Pro Rata Share” means, with respect to a Lender’s obligation to make the Term
Loan and receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender’s Term Loan Commitment, by
(ii) the Total Term Loan Commitment, provided that if the Total Term Loan
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s portion of the Term Loan and the denominator
shall be the aggregate unpaid principal amount of the Term Loan.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
“Real Property Collateral” means any Real Property owned by the Borrower or its
Subsidiaries and in which the Collateral Agent has a perfected, first priority
mortgage lien (subject to Permitted Liens having priority as a matter of
applicable law).
“Reference Rate” means the rate of interest publicly announced by each Lender in
New York, New York from time to time as its reference rate, base rate or prime
rate. The reference rate, base rate or prime rate is determined from time to
time by such Lender as a means of pricing some loans to its borrowers and
neither is tied to any external rate of interest or index nor necessarily
reflects the lowest rate of interest actually charged by such Lender to any
particular class or category of customers. Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.
“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
“Related Party Assignment” has the meaning specified therefor in
Section 10.07(b).

 

14



--------------------------------------------------------------------------------



 



“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) perform any other
actions authorized by 42 U.S.C. § 9601.
“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
“Required Lenders” means (a) for purposes of the final paragraph of Section 7.01
(with respect to acceleration) and the right to direct the Collateral Agent with
respect to the exercise of rights and remedies after the occurrence and
continuance of an Event of Default, any Original Lender and (b) for all other
purposes, Lenders whose Pro Rata Shares of the Term Loan aggregate at least 51%
(and must in any event include each Lender that is an Original Lender).
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
“Security Agreement” means the Security Agreement, dated as of April 29, 2011,
made by the Loan Parties in favor of the Collateral Agent for the benefit of the
Lenders, securing the Obligations.
“Seller” means Ergon, Inc., a Mississippi corporation.
“Seller Note” means the Promissory Note dated the date hereof, made by the
Borrower to the order of the Seller and in the principal amount of $50,000,000.
“Selling Lender” shall mean any Original Lender that has sold or assigned all or
any portion of its Term Loan to a Person that is not an Affiliate, excluding for
these purposes any pledge to the Federal Reserve Bank or other Governmental
Authority in support of borrowings made by such Original Bank, to the extent the
Federal Reserve Bank or such other Governmental Authority is not then entitled
to exercise any voting rights under such pledge in respect of such portion of
the Term Loan.
“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

15



--------------------------------------------------------------------------------



 



“Special Purpose Subsidiary” means any special purpose entity that (a) is a
domestic subsidiary of the Borrower and (b) has no operations and whose primary
assets (other than cash and cash equivalents) are Accounts Receivable or
inventory that has been sold or otherwise transferred by a Loan Party.
“Specified Fixed Asset Collateral” means, as of any date of determination, any
real property, equipment and other fixed assets then owned by a Loan Party,
including, without limitation, the Real Property Collateral, to the extent such
real property, equipment or other fixed assets are not the subject of a Lien
(other than (i) Permitted Liens that do not secure Indebtedness and
(ii) Permitted Liens incurred pursuant to clause (m) of the definition of
Permitted Liens) in favor of a Person other than the Collateral Agent.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Subordinated Borrower Indebtedness” means the Indebtedness evidenced by the
Subordinated Borrower Note.
“Subordinated Borrower Note” means the promissory note dated as of the date
hereof, made by the Borrower in favor of the Parent and in the principal amount
of $45,000,000.
“Subordinated Indebtedness” means (a) the Subordinated Borrower Indebtedness and
(b) other Indebtedness of any Credit Party the terms of which are reasonably
satisfactory to the Required Lenders and which has been expressly subordinated
in right of payment to all Indebtedness of such Loan Party under the Loan
Documents (i) by the execution and delivery of a subordination agreement, in
form and substance reasonably satisfactory to the Required Lenders, or
(ii) otherwise on terms and conditions (including, without limitation,
subordination provisions, payment terms, interest rates, covenants, remedies,
defaults and other material terms) reasonably satisfactory to the Required
Lenders.
“Subordination Agreements” means (a) the Subordination Agreement (Borrower),
dated as of the date hereof, by and among the Borrower, as obligor, the Parent,
as subordinated creditor, and the Collateral Agent, and (b) the Subordination
Agreement (Parent), dated as of the date hereof, by and among the Parent, as
obligor, the Delek Petroleum Ltd., as subordinated creditor, and the Collateral
Agent.
“Subordinated Parent Indebtedness” means the Indebtedness evidenced by the
Subordinated Parent Note.
“Subordinated Parent Note” means the promissory note dated as of the date
hereof, made by the Parent in favor of Delek Petroleum Ltd. and in the principal
amount of $40,000,000.
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person. References to a Subsidiary
shall mean a Subsidiary of the Borrower unless the context expressly provides
otherwise.
“Subsidiary Guarantor” means (i) each Subsidiary of the Borrower listed as a
“Guarantor” on the signature pages hereto, and (ii) each other Subsidiary that
guarantees, pursuant to Section 6.01(b) or otherwise, all or any part of the
Obligations.

 

16



--------------------------------------------------------------------------------



 



“Subsidiary Guaranty” means (i) the guaranty of each Guarantor party hereto
contained in ARTICLE IX hereof, and (ii) each guaranty, in form and substance
acceptable to the Required Lenders, made by any other Guarantor in favor of the
Collateral Agent and the Lenders pursuant to Section 6.01(b) or otherwise.
“Taxes” has the meaning specified therefor in Section 2.07(a).
“Term Loan” means, collectively, the loans made by the Term Loan Lenders to the
Borrower on the Effective Date pursuant to Section 2.01.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrower in the amount set forth in
Schedule 1.01(A) hereto, as the same may be terminated or reduced from time to
time in accordance with the terms of this Agreement.
“Term Loan Lender” means a Lender with a Term Loan Commitment.
“Term Loan Obligations” means any Obligations with respect to the Term Loan
(including without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).
“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Loan Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (iii) the filing of a notice of intent to terminate an Employee
Plan or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.
“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Required Lenders, together with all endorsements made from
time to time thereto, issued by or on behalf of a title insurance company
satisfactory to the Required Lenders, insuring the Lien created by a Mortgage in
an amount and on terms satisfactory to the Required Lenders, delivered to the
Collateral Agent.
“Total Term Loan Commitment” means the sum of the amounts of the Lenders’ Term
Loan Commitments.
“Transferee” has the meaning specified therefor in Section 2.07(a).
“Turnaround” means a planned, periodic shut down (total or partial) of a group
of refinery process units or plants to perform maintenance, overhaul and repair
operations and to inspect, test and replace process materials and equipment.
“UCC Filing Authorization Letter” means a letter duly executed by each Credit
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Credit Party in such office or
offices as may be necessary or, in the opinion of the Collateral Agent and the
Lenders, desirable to perfect the security interests purported to be created by
each Security Agreement, each Pledge Agreement and each Mortgage.
“Uniform Commercial Code” has the meaning specified therefor in Section 1.03.
“Unrestricted Cash” means Cash and Cash Equivalents that are freely transferable
and are not subject to any Lien (other than inchoate or banker’s Liens) in favor
of any Person, other than the Collateral Agent or a Lender to secure the
Obligations.
“WARN” has the meaning specified therefor in Section 5.01(u).

 

17



--------------------------------------------------------------------------------



 



Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by any Lender or the Collateral
Agent include good faith estimates by such Lender or the Collateral Agent (in
the case of quantitative determinations) and good faith beliefs by such Lender
or the Collateral Agent (in the case of qualitative determinations).
Section 1.03 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code”) and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as the Required Lenders may otherwise determine.
Section 1.04 Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to the Collateral Agent or any Lender, such period shall in any
event consist of at least one full day.
ARTICLE II
THE LOANS
Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Term Loan Lender
severally agrees to make the Term Loan to the Borrower on the Effective Date, in
an aggregate principal amount not to exceed the amount of such Lender’s Term
Loan Commitment. Notwithstanding the foregoing, the aggregate principal amount
of the Term Loan made on the Effective Date shall not exceed the Total Term Loan
Commitment. Any principal amount of the Term Loan that is repaid or prepaid may
not be reborrowed.
Section 2.02 Making the Loans. (a) The Borrower shall give the Lenders prior
telephonic notice (immediately confirmed in writing, in substantially the form
of Exhibit A hereto (a “Notice of Borrowing”)), not later than 12:00 noon (New
York City time) on the date which is three (3) Business Days prior to the date
of the proposed Loan (or such shorter period as the Lenders are willing to
accommodate from time to time, but in no event later than 12:00 noon (New York
City time) on the borrowing date of the proposed Loan). Such Notice of Borrowing
shall be irrevocable and shall specify (i) the principal amount of the proposed
Loan, (ii) whether the Loan is requested to be a Reference Rate Loan or a LIBOR
Rate Loan and, in the case of a LIBOR Rate Loan, the initial Interest Period
with respect thereto, (iii) the use of the proceeds of such proposed Loan, and
(iv) the proposed borrowing date, which must be the Effective Date. The Lenders
may act without liability upon the basis of written, telecopied or telephonic
notice believed by the Lenders in good faith to be from the Borrower (or from
any Authorized Officer thereof designated in writing purportedly from the
Borrower to the Lenders).

 

18



--------------------------------------------------------------------------------



 



(b) All Loans under this Agreement shall be made by the Lenders simultaneously
and proportionately to their Pro Rata Shares of the Total Term Loan Commitment,
as the case may be, it being understood that no Lender shall be responsible for
any default by any other Lender in that other Lender’s obligations to make a
Loan requested hereunder, nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder, and each Lender shall be
obligated to make the Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender.
Section 2.03 Repayment of Loans; Evidence of Debt. (a) The outstanding principal
of the Term Loan shall be repayable in (i) 20 consecutive quarterly
installments, on the last day of each March, June, September and December (each
a “Scheduled Repayment Date”), commencing on June 30, 2011 and ending on
March 31, 2016, consisting of (x) four (4) installments, each in an amount equal
to $1,500,000, followed by (y) sixteen (16) installments, each in an amount
equal to $4,000,000, and (ii) one (1) payment on the Final Maturity Date in the
amount necessary to repay in full the unpaid principal amount of the Term Loan.
The outstanding principal of the Term Loan shall be repaid in full on the Final
Maturity Date. The Borrower shall pay directly to each Lender its Pro Rata Share
of each installment of principal of the Term Loan that is payable in accordance
with this Section.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
entries made in the accounts so maintained shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form attached as
Exhibit D hereto, or as otherwise requested by the Required Lenders and
reasonably acceptable to the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.07) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.
Section 2.04 Interest.
(a) Term Loan. Subject to the terms of this Agreement, at the option of the
Borrower, the Term Loan or any portion thereof shall be either a Reference Rate
Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is: (i) a
Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of such Reference Rate Loan until
repaid, at a rate per annum equal to the greater of (A) 5.50% and (B) the
Reference Rate of such Lender plus the Applicable Margin, and (ii) each portion
of the Term Loan that is a LIBOR Rate Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of such LIBOR Rate
Loan until repaid, at a rate per annum equal to the greater of (A) 5.50% and
(B) the LIBOR Rate for the Interest Period in effect for the Term Loan (or such
portion thereof) plus the Applicable Margin. Each LIBOR Rate Loan and each
Reference Rate Loan shall automatically be allocated to each Lender in
accordance with its Pro Rata Share.
(b) Default Interest. To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default, the principal of, and all accrued
and unpaid interest on, all Loans, fees, indemnities or any other Obligations of
the Credit Parties under this Agreement and the other Loan Documents, shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.
(c) Interest Payment. Interest on each Loan shall be payable directly to each
Lender on each Interest Payment Date and at maturity (whether upon demand, by
acceleration or otherwise), and in each case shall be paid to each Lender based
on its Pro Rata Share. Interest at the Post-Default Rate shall be payable on
demand.

 

19



--------------------------------------------------------------------------------



 



(d) General. All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.
Section 2.05 Reduction of Commitment; Prepayment of Loans.
(a) Reduction of Commitments. The Total Term Loan Commitment shall terminate at
5:00 p.m. (New York City time) on the Effective Date.
(b) Optional Prepayment. The Borrower may, upon at least five (5) Business Days’
prior written notice to the Lenders, prepay without penalty or premium (other
than breakage compensation pursuant to Section 2.09) the principal of the Term
Loan, in whole or in part, provided that the Borrower shall have no right to
prepay the Term Loan pursuant to this clause 2.05(b) more than twice in any
calendar year. Each prepayment made pursuant to this clause 2.05(b) shall be
accompanied by the payment of (i) accrued interest to the date of such payment
on the amount prepaid and (ii) the Applicable Prepayment Premium, if any,
payable in connection with such prepayment of the Term Loan. Each such
prepayment shall (A) be applied against the remaining quarterly installments of
principal due on the Term Loan on a pro rata basis, and (B) be made to each
Lender in accordance with its Pro Rata Share of the Term Loan.
(c) Mandatory Prepayments.
(i) Within five (5) Business Days of any Disposition by any Loan Party or its
Subsidiaries pursuant to Section 6.02(c)(ii), the Borrower shall prepay the
outstanding principal amount of the Term Loan in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such Disposition to
the extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Lenders as a prepayment of
the Loans) shall exceed for all such Dispositions since the Effective Date
$25,000,000. Nothing contained in this subsection (i) shall permit any Loan
Party or any of its Subsidiaries to make a Disposition of any property other
than in accordance with Section 6.02(c)(ii).
(ii) Within five (5) Business Days of the issuance or incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), the Borrower shall prepay the outstanding amount of the Term Loan
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith. The provisions of this subsection (ii) shall not be deemed
to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.
(iii) Subject to Section 2.05(c)(iv) below, within five (5) Business Days of the
receipt by any Loan Party or any of its Subsidiaries of any Net Cash Proceeds in
respect of any Casualty Event, the Borrower shall prepay the outstanding
principal of the Term Loan in an amount equal to 100% of such Net Cash Proceeds.
(iv) Notwithstanding the foregoing, with respect to Net Cash Proceeds received
by any Loan Party or any of its Subsidiaries in connection with a Casualty Event
that are required to be used to make prepayments pursuant to
Section 2.05(c)(iii), such Net Cash Proceeds shall not be required to be so used
to prepay the Term Loan to the extent that such Net Cash Proceeds are used to
purchase, acquire, replace, repair, restore, construct or improve properties or
assets used or useful in such Person’s business, provided that, (A) no Default
or Event of Default has occurred and is continuing on the date such Person
receives such Net Cash Proceeds, (B) the Borrower delivers a certificate to the
Lenders on or prior to the date such prepayment would otherwise be required to
be made, certifying as to clause (A) and the amount of such Net Cash Proceeds
and stating that such Net Cash Proceeds shall be used to purchase, acquire,
replace, repair, restore, construct or improve properties or assets used in such
Person’s business and that such purchase, acquisition, replacement, repair,
restoration, construction or improvement shall commence within 180 days after
the date of receipt of such certificate, (C) if such Net Cash Proceeds exceed
$1,500,000, such Net Cash Proceeds shall be deposited and held in deposit
accounts maintained with each of BLUSA, Hapoalim and IDB (to the extent each is
a Lender) based on their Pro Rata Shares, subject to disbursement in accordance
with arrangements mutually agreeable (in their reasonable commercial discretion)
to the Borrower and such Lenders, provided that it is understood and agreed that
such Net Cash Proceeds may be applied to the Obligations if at any time a
Default or Event of Default has occurred and is continuing, and (D) upon the
earlier of (1) the expiration of the period specified in the relevant
certificate furnished to the Lenders pursuant to clause (B) above (as such
period may be extended by the Required Lenders in their reasonable commercial
discretion) or (2) the occurrence of a Default or an Event of Default, such Net
Cash Proceeds, if commencement of such work has not occurred, shall be used to
make mandatory prepayments in accordance with Section 2.05(c)(iii).
Notwithstanding the foregoing, it is understood and agreed that proceeds of
business interruption insurance shall not be required to be used to prepay the
Term Loan pursuant to this Section 2.05(c).

 

20



--------------------------------------------------------------------------------



 



(d) Application of Mandatory Payments. Each prepayment pursuant to subsections
(c)(i), (c)(ii) and (c)(iii) above shall be made ratably to each Lender in
accordance with its Pro Rata Share of the Term Loan. Each such prepayment shall
be applied (i) against the installments of principal scheduled to be due on the
eight Scheduled Repayment Dates immediately following such prepayment, in the
direct order of maturity, and (ii) thereafter, against all remaining quarterly
installments of principal due on the Term Loan on a pro rata basis.
(e) Interest and Fees. Any prepayment made pursuant to this Section 2.05 shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment and any amounts owing under Section 2.09.
(f) Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.
Section 2.06 Fees.
(a) Closing Fee. On or prior to the Effective Date, the Borrower shall pay to
each Lender a non-refundable closing fee (the “Closing Fee”) equal to 0.50%
multiplied by such Lender’s Term Loan Commitment, which shall be deemed fully
earned when paid.
(b) Other Fees. As and when due and payable under the terms of any fee letter,
the Borrower shall pay the fees set forth in such fee letter.
Section 2.07 Taxes. (a) Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Collateral Agent or any Lender (or any
transferee or assignee thereof, including a participation holder (any such
entity, a “Transferee”)) by the jurisdiction in which such Person is organized
or has its principal lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges withholdings and liabilities, collectively or
individually, “Taxes”). If any Loan Party shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to the Collateral Agent or any
Lender (or any Transferee), (i) the sum payable shall be increased by the amount
(an “additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.08) the Collateral Agent or such Lender (or such Transferee) shall
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) such Loan Party shall make such deductions and (iii) such Loan
Party shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”). Each Loan Party shall deliver to the
Collateral Agent and each Lender official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.
(c) The Loan Parties hereby jointly and severally indemnify and agree to hold
the Collateral Agent and each Lender harmless from and against Taxes and Other
Taxes (including, without limitation, Taxes and Other Taxes imposed on any
amounts payable under this Section 2.08) paid by such Person, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within 10 days from the date on which any such
Person makes written demand therefore specifying in reasonable detail the nature
and amount of such Taxes or Other Taxes.

 

21



--------------------------------------------------------------------------------



 



(d) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a “Non-U.S. Lender”) agrees that it
shall, no later than the Effective Date (or, in the case of a Lender which
becomes a party hereto pursuant to Section 10.07 hereof after the Effective
Date, promptly after the date upon which such Lender becomes a party hereto)
deliver to the Collateral Agent one properly completed and duly executed copy of
either U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any
subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax and
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Borrower that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Internal Revenue Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the Parent and
is not a controlled foreign corporation related to the Parent (within the
meaning of Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S.
Lender agrees that it shall promptly notify the other Lenders if any such
representation is no longer accurate. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
such Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from the Collateral Agent, the assigning Lender or the
Lender granting a participation, as applicable. Notwithstanding any other
provision of this Section 2.07, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.07(d) that such Non-U.S. Lender is
not legally able to deliver.
(e) The Loan Parties shall not be required to indemnify any Non-U.S. Lender, or
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Section 2.07 to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on the date
such participation holder became a Transferee hereunder) or, with respect to
payments to a New Lending Office, the date such Non-U.S. Lender designated such
New Lending Office with respect to a Loan; provided, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any Transferee, or Lender (or Transferee) through a New Lending Office, would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation, or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Non-U.S. Lender to comply with the provisions of clause
(d) above.
(f) The Collateral Agent or any Lender (or Transferee) claiming any indemnity
payment or additional payment amounts payable pursuant to this Section 2.08
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document reasonably requested in writing by the
Borrower or to change the jurisdiction of its applicable lending office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such indemnity payment or additional amount that may thereafter accrue,
would not require the Collateral Agent or such Lender (or Transferee) to
disclose any information the Collateral Agent or such Lender (or Transferee)
deems confidential and would not, in the sole determination of the Collateral
Agent or such Lender (or Transferee), be otherwise disadvantageous to the
Collateral Agent or such Lender (or Transferee).
(g) The obligations of the Loan Parties under this Section 2.08 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.08 Continuation and Conversion of Loans. (a) The Borrower may from
time to time request LIBOR Rate Loans or may request that a Loan that is a
Reference Rate Loan be converted to a LIBOR Rate Loan or that any existing LIBOR
Rate Loan continue for an additional Interest Period. Such request from the
Borrower to the Lenders shall be in writing and shall specify the amount of the
LIBOR Rate Loans or the amount of the Reference Rate Loans to be converted to
LIBOR Rate Loans or the amount of the LIBOR Rate Loans to be continued (subject
to the limits set forth below) and the Interest Period to be applicable to such
LIBOR Rate Loans, provided that such request shall apply to the Term Loan or a
portion of each Lender’s Pro Rata Share of the Term Loan. Subject to the terms
and conditions contained herein, three Business Days after receipt by each
Lender of such

 

22



--------------------------------------------------------------------------------



 



a request from the Borrower, such LIBOR Rate Loans shall be made or Reference
Rate Loans shall be converted to LIBOR Rate Loans or such LIBOR Rate Loans shall
continue, as the case may be, provided that, (i) no Event of Default shall exist
or have occurred and be continuing, (ii) no party hereto shall have sent any
notice of termination of this Agreement pursuant to the terms hereof, (iii) no
more than five (5) Interest Periods may be in effect at any one time, (iv) the
aggregate amount of the LIBOR Rate Loans must be in an aggregate amount not less
than $10,000,000 or an integral multiple of $500,000 in excess thereof and each
Lender shall have a Pro Rata Share thereof, and (v) no Lender shall have
notified the Borrower that LIBOR Rate Loans are unavailable pursuant to
Section 2.11. Any request by or on behalf of the Borrower for LIBOR Rate Loans
or to convert Reference Rate Loans to LIBOR Rate Loans or to continue any
existing LIBOR Rate Loans shall be irrevocable. Notwithstanding anything to the
contrary contained herein, the Lenders shall not be required to purchase United
States Dollar deposits in the London interbank market or other applicable LIBOR
Rate market to fund any LIBOR Rate Loans, but the provisions hereof shall be
deemed to apply as if the Lenders had purchased such deposits to fund the LIBOR
Rate Loans.
(b) Any LIBOR Rate Loans shall automatically convert to Reference Rate Loans
upon the last day of the applicable Interest Period, unless each Lender has
received a request to continue such LIBOR Rate Loans at least three Business
Days prior to such last day in accordance with the terms hereof.
Section 2.09 Funding Losses. In connection with each LIBOR Rate Loan, the
Borrower shall indemnify, defend, and hold the Lenders harmless against any
loss, cost, or expense incurred by any Lender as a result of (a) the payment of
any principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of a Default or an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto (including as a result of a Default or
an Event of Default), or (c) the failure to borrow, convert, continue or prepay
any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered pursuant
hereto (such losses, costs, and expenses, collectively, “Funding Losses”).
Funding Losses shall, with respect to the Collateral Agent or any Lender, be
deemed to equal the amount reasonably determined by the Collateral Agent or such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period
therefor), minus (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of a
Lender delivered to the Borrower setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.09 shall be conclusive
absent manifest error.
Section 2.10 Increased Costs and Reduced Return. (a) If any Lender shall have
determined that any Change in Law shall (i) subject such Lender, or any Person
controlling such Lender to any tax, duty or other charge with respect to this
Agreement or any Loan made by such Lender, or change the basis of taxation of
payments to such Lender or any Person controlling such Lender of any amounts
payable hereunder (except for taxes on the overall net income of such Lender or
any Person controlling such Lender), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Lender or any Person controlling such Lender or (iii) impose on such
Lender or any Person controlling such Lender any other condition regarding this
Agreement or any Loan, and the result of any event referred to in clauses (i),
(ii) or (iii) above shall be to increase the cost to such Lender of making any
Loan or agreeing to make any Loan, or to reduce any amount received or
receivable by such Lender hereunder, then, upon demand by such Lender, the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased costs or reductions in amount.
(b) If any Lender shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Lender or any Person controlling such Lender, and such Lender
determines that the amount of such capital is increased as a direct or indirect
consequence of any Loans made or maintained or any guaranty or participation
with respect thereto, such Lender’s or such other controlling Person’s other
obligations hereunder, or (ii) has or would have the effect of reducing the rate
of return on such Lender’s such other controlling Person’s capital to a level
below that which such Lender or such controlling Person could have achieved but
for such circumstances as a consequence of any Loans made or maintained, or any
guaranty or participation with respect thereto or any agreement to make Loans,
or such Lender’s or such other controlling Person’s other obligations hereunder
(in each case, taking into consideration, such Lender’s or such other
controlling Person’s policies with respect to capital adequacy), then, upon
demand by such Lender, the Borrower shall pay to such Lender from time to time
such additional amounts as will compensate such Lender for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Lender’s or such other controlling Person’s capital.

 

23



--------------------------------------------------------------------------------



 



(c) All amounts payable under this Section 2.10 shall bear interest from the
date that is ten (10) days after the date of demand by any Lender until payment
in full to the Collateral Agent or such Lender at the Reference Rate. A
certificate of such Lender claiming compensation under this Section 2.10,
specifying the event herein above described and the nature of such event shall
be submitted by such Lender to the Borrower, setting forth the additional amount
due and an explanation of the calculation thereof, and such Lender’s reasons for
invoking the provisions of this Section 2.10, and shall be final and conclusive
absent manifest error.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 2.10 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e) The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.11 LIBOR Not Determinable; Impracticability or Illegality.
(a) If on or before the day on which the LIBOR Rate is to be determined in
connection with the continuation of a LIBOR Rate Loan as such or a conversion of
a Reference Rate Loan into a LIBOR Rate Loan, any Lender determines in good
faith that, (i) the LIBOR Rate cannot be determined for any reason, (ii) the
LIBOR Rate will not adequately and fairly reflect the cost of maintaining LIBOR
Rate Loans or (iii) Dollar deposits in the principal amount of the applicable
LIBOR Rate Loans are not available in the London interbank market, such Lender
shall, as soon as practicable thereafter, give written notice of such
determination to the Borrower and the other Lenders. Upon any such determination
(A) each LIBOR Rate Loan made by the Lenders shall be converted into a Reference
Rate Loan at the end of the then current Interest Period and (B) any request by
the Borrower for the conversion of a Reference Rate Loan to a LIBOR Rate Loan
shall be deemed to be a request to automatically continue a Reference Rate Loan
as a Reference Rate Loan, in each case until such Lender has advised the
Borrower and the other Lenders that the circumstances giving rise to such notice
no longer exist. Each determination by any Lender hereunder shall be conclusive
and binding absent manifest error.
(b) If it shall be unlawful or improper for any Lender to make, maintain or fund
any LIBOR Rate Loan as contemplated by this Agreement, then such Lender shall
forthwith give notice thereof to the other Lenders and the Borrower describing
such illegality or impropriety in reasonable detail. Effective immediately upon
the giving of such notice, the obligation of such Lender to make LIBOR Rate
Loans shall be suspended for the duration of such illegality or impropriety and,
if and when such illegality or impropriety ceases to exist, such suspension
shall cease, and such Lender shall notify the Borrower and the other Lenders. If
any such change shall make it unlawful or improper for any Lender to maintain
any outstanding LIBOR Rate Loan as a LIBOR Rate Loan, such Lender shall, upon
the happening of such event, notify the other Lenders and the Borrower, and the
Borrower shall immediately, or if permitted by applicable Requirement of Law,
interpretation, request or directive, at the end of the then current Interest
Period for such LIBOR Rate Loan, convert each such LIBOR Rate Loan into a
Reference Rate Loan.
(c) The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

24



--------------------------------------------------------------------------------



 



ARTICLE III
FEES, PAYMENTS AND OTHER COMPENSATION
Section 3.01 Payments; Computations and Statements. The Borrower will make each
payment under this Agreement not later than 12:00 noon (New York City time) on
the day when due, in lawful money of the United States of America and in
immediately available funds, to each Lender at its Payment Office. All payments
received by a Lender after 12:00 noon (New York City time) on any Business Day
will be credited against the applicable Obligation on the next succeeding
Business Day. All payments shall be made by the Borrower without set-off,
counterclaim, deduction or other defense to the Collateral Agent and the
Lenders. Whenever any payment to be made under any such Loan Document shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be,
except in the case of any LIBOR Rate Loan as otherwise provided in the
definition of “Interest Period”. All computations of fees shall be made by the
Lenders on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such fees are payable. Each determination by the Lenders of an interest
rate or fees hereunder shall be conclusive and binding for all purposes in the
absence of manifest error.
Section 3.02 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered). The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 3.02 may, to the fullest extent permitted by law, exercise all of its
rights (including the Lender’s right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. Notwithstanding the foregoing, to
the extent any Credit Party maintains Cash or Cash Equivalents in any deposit
account with Hapoalim and such Credit Party owes any obligations or liabilities
to Hapoalim or its Affiliates other than the Obligations under any Loan Document
(the “Unrelated Obligations”), Hapoalim hereby agrees that it shall not exercise
any right of set-off against such Unrelated Obligations until the Obligations
hereunder are paid in full.
Section 3.03 Apportionment of Payments. Subject to any written agreement among
the Lenders:
(a) all payments of principal and interest in respect of outstanding Loans, all
payments of fees and all other payments in respect of any other Obligations
shall be made to such of the Lenders as are entitled thereto, in proportion to
their respective Pro Rata Shares or otherwise as provided herein or, in respect
of payments not made on account of Loans, as designated by the Person making
payment when the payment is made.
(b) After the occurrence and during the continuance of an Event of Default, the
Lenders shall apply all payments in respect of any Obligations and all proceeds
of the Collateral, subject to the provisions of this Agreement, (i) first,
ratably to pay the Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due to the Collateral Agent until paid in
full; (ii) second, ratably to pay the Term Loan Obligations in respect of any
fees and indemnities then due to the Term Loan Lenders until paid in full; (iii)
third, ratably to pay interest due in respect of the Term Loan until paid in
full; (iv) fourth, ratably to pay principal of the Term Loan until paid in full,
and (v) fifth, to the ratable payment of all other Obligations then due and
payable.
(c) In each instance, so long as no Event of Default has occurred and is
continuing, Section 3.03(b) shall not be deemed to apply to any payment by the
Borrower specified by the Borrower to the Lenders to be for the payment of Term
Loan Obligations then due and payable under any provision of this Agreement or
the prepayment of all or part of the principal of the Term Loan in accordance
with the terms and conditions of Section 2.05.

 

25



--------------------------------------------------------------------------------



 



(d) For purposes of Section 3.03(b), “paid in full” with respect to interest
shall include interest accrued after the commencement of any Insolvency
Proceeding irrespective of whether a claim for such interest is allowable in
such Insolvency Proceeding.
(e) In the event of a direct conflict between the priority provisions of this
Section 3.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 3.03 shall control and govern.
ARTICLE IV
CONDITIONS TO LOANS
Section 4.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Lenders:
(a) Payment of Fees, Etc. The Borrower shall have paid on or before the date of
this Agreement all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 10.04.
(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE V and in each other Loan Document, certificate or other
writing delivered to the Collateral Agent or any Lender pursuant hereto or
thereto on or prior to the Effective Date are true and correct on and as of the
Effective Date as though made on and as of such date and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Agreement or the other Loan Documents becoming effective
in accordance with its or their respective terms.
(c) Delivery of Documents. Subject to the provisions of Section 6.01(o), the
Lenders shall have received on or before the Effective Date the following, each
in form and substance satisfactory to the Lenders and, unless indicated
otherwise, dated the Effective Date: this Agreement, the other Loan Documents,
customary officer’s certificates and authorizing resolutions for each Loan
Party, opinions of counsel, certificates of good standing, evidence of the
insurance coverage, Notices of Borrowing, LIBOR Notices and such other
agreements, instruments, approvals, opinions and other documents, each
satisfactory to the Lenders in form and substance, as the Lenders may reasonably
request.
(d) Consummation of Acquisition. Concurrently with the making of the initial
Loans, (i) the Parent shall have purchased pursuant to the Acquisition Agreement
(no material provision of which shall have been amended or otherwise modified or
waived without the prior written consent of the Required Lenders), the
Acquisition shall have been consummated in accordance with the terms of the
Acquisition Documents and the Parent shall have become the owner, free and clear
of all Liens other than Permitted Liens, of all of the Acquisition Assets, and
(ii) each of the parties to the Acquisition Agreement shall have performed all
of the obligations to be performed by it under the Acquisition Agreement at
closing.
(e) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties’ business shall have been obtained and shall be
in full force and effect.

 

26



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01 Representations and Warranties. Each Loan Party hereby represents
and warrants to the Collateral Agent and the Lenders as follows:
(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the Borrower,
to make the borrowings hereunder, and to execute and deliver each Loan Document
to which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene any
of its Governing Documents, any material Requirement of Law or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.
(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.
(d) Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally.
(e) Capitalization; Subsidiaries.
(i) On the Effective Date, after giving effect to the transactions contemplated
hereby to occur on the Effective Date, the authorized Capital Stock of the
Borrower and the issued and outstanding Capital Stock of the Borrower are as set
forth on Schedule 5.01(e). All of the issued and outstanding shares of Capital
Stock of the Borrower have been validly issued and are fully paid and
nonassessable, and the holders thereof are not entitled to any preemptive, first
refusal or other similar rights. Except as described on Schedule 5.01(e), as of
the Effective Date, there are no outstanding debt or equity securities of the
Borrower or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Borrower, or
other obligations of the Borrower to issue, directly or indirectly, any shares
of Capital Stock of the Borrower.
(ii) Schedule 5.01(e) is a complete and correct description of the name,
jurisdiction of incorporation and ownership of the outstanding Capital Stock of
such Subsidiaries of the Borrower in existence on the Effective Date. Except as
indicated on such Schedule, as of the Effective Date, all such Capital Stock is
owned by the Borrower or one or more of its wholly-owned Subsidiaries, free and
clear of all Liens. There are no outstanding debt or equity securities of the
Borrower or any of its Subsidiaries and no outstanding obligations of the
Borrower or any of its Subsidiaries convertible into or exchangeable for, or
warrants, options or other rights for the purchase or acquisition from the
Borrower or any of its Subsidiaries, or other obligations of any Subsidiary to
issue, directly or indirectly, any shares of Capital Stock of any Subsidiary of
the Borrower.

 

27



--------------------------------------------------------------------------------



 



(f) Litigation; Commercial Tort Claims. Except as set forth in Schedule 5.01(f),
as of the Effective Date, (i) there is no pending or, to the best knowledge of
any Loan Party, threatened action, suit or proceeding affecting any Loan Party
or any of its properties before any court or other Governmental Authority or any
arbitrator that (A) could reasonably be expected to have a Material Adverse
Effect or (B) relates to this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby and (ii) as of the Effective Date,
none of the Loan Parties holds any commercial tort claims in respect of which a
claim has been filed in a court of law or a written notice by an attorney has
been given to a potential defendant.
(g) Financial Condition.
(i) The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Borrower and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP. All
material Indebtedness and other liabilities (including, without limitation,
Indebtedness, liabilities for taxes, long-term leases and other unusual forward
or long-term commitments), direct or contingent, of the Borrower and its
Subsidiaries are set forth in the Financial Statements, and since December 31,
2010 no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.
(ii) The Borrower has heretofore furnished to each Agent and each Lender
(A) projected monthly income statements and statements of cash flows of the
Borrower and its Subsidiaries for the period from May 1, 2011, through
December 31, 2012, and (B) projected income statements and statements of cash
flows of the Borrower and its Subsidiaries for the Fiscal Years ending in 2012
through 2016. Such projections are believed by the Borrower at the time
furnished to be reasonable and prepared on a reasonable basis and in good faith,
and based on assumptions believed by the Borrower to be reasonable at the time
made and upon the best information then reasonably available to the Borrower,
and the Borrower is not aware of any facts or information that would lead it to
believe that such projections are incorrect or misleading in any material
respect.
(h) Compliance with Law, Etc. No Loan Party is in violation of any of its
Governing Documents, any Requirement of Law or any term of any Contractual
Obligation binding on or otherwise affecting it or any of its properties, except
to the extent such violation, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and no Default or
Event of Default has occurred and is continuing.
(i) ERISA. No Loan Party nor any of its ERISA Affiliates contributes to,
sponsors, maintains or has an obligation to contribute to or maintain any
Multiemployer Plan or any Employee Plan and has not at any time prior to the
date hereof established, sponsored or maintained, been a party to and has not at
any time prior to the date hereof contributed or been obligated to contribute to
or maintain any Multiemployer Plan or any Employee Plan. Except as required by
Section 4980B of the Internal Revenue Code, no Loan Party or any of its ERISA
Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant’s
termination of employment.
(j) Taxes, Etc. All Federal, state and material local tax returns and other
reports required by applicable Requirements of Law to be filed by any Loan Party
have been filed, or extensions have been obtained, and all taxes, assessments
and other governmental charges imposed upon any Loan Party or any property of
any Loan Party and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP.

 

28



--------------------------------------------------------------------------------



 



(k) Regulations T, U and X. No Loan Party is or will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation T, U or X), and no proceeds of any Loan will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock or for any purpose that
violates Regulation T, U or X.
(l) Nature of Business. No Loan Party is engaged in any business other than the
operation of a crude oil refinery, crude oil transportation and gathering
systems (including receiving and storage stations) and the operation of various
product pipelines and terminals, together with activities and operations related
thereto.
(m) Adverse Agreements, Etc. No Loan Party is a party to any Contractual
Obligation or subject to any restriction in any Governing Document or any
judgment, order, regulation, ruling or other requirement of a court or other
Governmental Authority, which has, or in the future could reasonably be expected
to have, a Material Adverse Effect.
(n) Permits, Etc. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by
such Person other than permits, licenses, authorizations, approvals,
entitlements and accreditations that the failure to obtain, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No condition exists or event has occurred which, in itself or
with the giving of notice or lapse of time or both, would result in the
suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect.
(o) Properties. (i) Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets necessary for the Loan Parties to conduct their
business are in good working order and condition, ordinary wear and tear
excepted.
(ii) Schedule 5.01(o) sets forth a complete and accurate list, as of the
Effective Date, of the location, by state and street address, of all real
property (other than Pipeline Property) owned or leased by each Loan Party and
identifies the interest (fee or leasehold) of such Loan Party therein. As of the
Effective Date, each Loan Party has valid leasehold interests in each material
Lease described on Schedule 5.01(o) to which it is a party. Each such Lease is
valid and enforceable in accordance with its terms in all material respects and
is in full force and effect. No consent or approval of any landlord or other
third party in connection with any such Lease is necessary for any Loan Party to
enter into and execute the Loan Documents to which it is a party, except as set
forth on Schedule 5.01(o). To the best knowledge of any Loan Party, no other
party to any such Lease is in default of its obligations thereunder, and no Loan
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Effective Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease.
(iii) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
intellectual property reasonably necessary for the conduct of its business as
currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning the use of any intellectual property or the validity
or effectiveness of any intellectual property, except for claims that could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, nor
does the Borrower know of any valid basis for any such claim. The use of
intellectual property material to the Borrower or its Subsidiaries for the
conduct of its business as currently conducted, does not, to their knowledge,
infringe on the rights of any Person in any material respect.
(p) Full Disclosure. Each Loan Party has disclosed to the Collateral Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it is subject, and all other matters known to it, that, individually or in
the aggregate, could result in a Material Adverse Effect. None of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Collateral Agent or the Lenders in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not misleading; provided that, with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared.

 

29



--------------------------------------------------------------------------------



 



(q) Environmental Matters. Except as set forth on Schedule 5.01(q) or as would
not reasonably be expected to have a Material Adverse Effect, to the knowledge
of any Loan Party: (i) the operations of each Loan Party are in material
compliance with all Environmental Laws; (ii) there has been no Release at any of
the properties owned or operated by any Loan Party or its predecessor in
interest, or at any disposal or treatment facility which received Hazardous
Materials generated by any Loan Party or any of their predecessors in interest;
(iii) no Environmental Action has been asserted against any Loan Party or any of
their predecessors in interest nor does any Loan Party have knowledge or notice
of any threatened or pending Environmental Action against any Loan Party or any
of their predecessors in interest; (iv) no Environmental Actions have been
asserted against any facilities that may have received Hazardous Materials
generated by any Loan Party or any of their predecessors in interest; (v) no
property now or formerly owned or operated by a Loan Party has been used as a
treatment or disposal site for any Hazardous Material; (vi) no Loan Party has
failed to report to the proper Governmental Authority any Release which is
required to be so reported by any Environmental Laws; (vii) each Loan Party
holds all licenses, permits and approvals required under any Environmental Laws
in connection with the operation of the business carried on by it, except for
such licenses, permits and approvals as to which a Loan Party’s failure to
maintain or comply with could not have an Environmental Material Adverse Effect;
and (viii) no Loan Party has received any notification pursuant to any
Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made in respect as a condition of continued
compliance with any Environmental Laws, or any license, permit or approval
issued pursuant thereto or (B) any license, permit or approval referred to above
is about to be reviewed, made, subject to limitations or conditions, revoked,
withdrawn or terminated, in each case, except as could not have a Material
Adverse Effect.
(r) Use of Proceeds. The proceeds of the Loans shall be used to (a) refinance
existing indebtedness of the Borrower owing to Seller, (b) pay fees and expenses
in connection with the transactions contemplated hereby and (c) fund working
capital and general corporate purposes of the Borrower, including working
capital payments under the Acquisition Agreement.
(s) Solvency. As of the Effective Date, after giving effect to the transactions
contemplated by this Agreement and before and after giving effect to each Loan,
each Loan Party is, and the Loan Parties on a consolidated basis are, Solvent.
(t) Investment Company Act. None of the Loan Parties is (i) an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.
(u) Employee and Labor Matters. As of the Effective Date, there is (i) no unfair
labor practice complaint pending or, to the best knowledge of any Loan Party,
threatened against any Loan Party before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
which arises out of or under any collective bargaining agreement, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened against any Loan Party or (iii) to the best knowledge of each Loan
Party, no union representation question existing with respect to the employees
of any Loan Party and no union organizing activity taking place with respect to
any of the employees of any Loan Party. No Loan Party or any of its ERISA
Affiliates has incurred any liability or obligation under the Worker Adjustment
and Retraining Notification Act (“WARN”) or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of any
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from any Loan Party on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Loan Party, except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------



 



(v) Acquisition Agreement. The Parent has delivered to the Lenders a complete
and correct copy of the Acquisition Agreement, including all schedules and
exhibits thereto, and the other Acquisition Documents. The Acquisition Documents
set forth the entire agreement and understanding of the parties thereto relating
to the subject matter thereof, and there are no other agreements, arrangements
or understandings, written or oral, relating to the matters covered thereby. The
execution, delivery and performance of each Acquisition Document has been duly
authorized by all necessary action (including, without limitation, the obtaining
of any consent of stockholders or other holders of Capital Stock required by law
or by any applicable Governing Document) on the part of each such Person. No
authorization or approval or other action by, and no notice to filing with or
license from, any Governmental Authority is required for such sale other than
such as have been obtained on or prior to the Effective Date. Each Acquisition
Document is the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms. All conditions
precedent to the Acquisition Agreement have been fulfilled or (with the prior
written consent of the Lenders) waived, no material provision of any Acquisition
Document has been amended or otherwise modified, and there has been no breach of
any material term or condition of the Acquisition Agreement.
ARTICLE VI
COVENANTS OF THE LOAN PARTIES
Section 6.01 Affirmative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid, each
Loan Party will, unless the Required Lenders shall otherwise consent in writing:
(a) Reporting Requirements. Furnish to each Lender:
(i) as soon as available and in any event within 50 days after the end of the
first 3 fiscal quarters of the Borrower and its Subsidiaries and 90 days after
the end of the fourth fiscal quarter of the Borrower and its Subsidiaries
commencing with the first fiscal quarter of the Borrower and its Subsidiaries
ending after the Effective Date, consolidated balance sheets, consolidated
statements of operations and retained earnings and consolidated statements of
cash flows of the Borrower and its Subsidiaries as at the end of such quarter,
and for the period commencing at the end of the immediately preceding Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period of the
immediately preceding Fiscal Year beginning with the fiscal quarter ending
September 30, 2012, all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Borrower and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Borrower and its
Subsidiaries for such quarter, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements of the
Borrower and its Subsidiaries furnished to the Lenders, subject to normal
year-end adjustments;
(ii) as soon as available, and in any event within 90 days after the end of each
Fiscal Year of the Borrower and its Subsidiaries, consolidated and consolidating
balance sheets, consolidated and consolidating statements of operations and
retained earnings and consolidated statements of cash flows of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the immediately preceding
Fiscal Year beginning with the Fiscal Year ending December 31, 2012 in the case
of consolidated financial statements and December 31, 2013 in the case of
consolidating financial statements, all in reasonable detail and prepared in
accordance with GAAP, and accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Borrower and reasonably satisfactory to the Lenders (which opinion shall be
without (A) a “going concern” or like qualification or exception, (B) any
qualification or exception as to the scope of such audit, or (C) any
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.03);

 

31



--------------------------------------------------------------------------------



 



(iii) simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i) and (ii) of this
Section 6.01(a), a certificate of an Authorized Officer of the Borrower
(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Borrower
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Borrower and its Subsidiaries were in
compliance with all of the provisions of this Agreement and such Loan Documents
at the times such compliance is required hereby and thereby, and that such
review has not disclosed, and such Authorized Officer has no knowledge of, the
existence during such period of an Event of Default or Default or, if an Event
of Default or Default existed, describing the nature and period of existence
thereof and the action which the Borrower and its Subsidiaries propose to take
or have taken with respect thereto and (B) attaching a schedule showing all
Dispositions subject to Section 6.02(c)(ii)(F) during such period and since the
Effective Date and the calculations specified in Section 6.03;
(iv) (A) as soon as available and in any event not later than 60 days after the
end of each Fiscal Year, financial projections consisting of consolidated
balance sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Borrower and its Subsidiaries,
prepared on a monthly basis and otherwise in form and substance satisfactory to
the Lenders, for the immediately succeeding Fiscal Year for the Borrower and its
Subsidiaries and prepared on an annual basis for the next 2 Fiscal Years
thereafter, all such financial projections to be reasonable, to be prepared on a
reasonable basis and in good faith, and to be based on assumptions believed by
the Borrower to be reasonable at the time made and from the best information
then available to the Borrower;
(v) promptly after submission to any Governmental Authority, all material
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party;
(vi) as soon as possible, and in any event within 3 Business Days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Borrower setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Loan Party proposes
to take with respect thereto;
(vii) (A) as soon as possible and in any event within 10 days after any Loan
Party or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Borrower
setting forth the details of such occurrence and the action, if any, which such
Loan Party or such ERISA Affiliate proposes to take with respect thereto,
(B) promptly and in any event within three days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each notice
received by any Loan Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by the Collateral Agent or any Lender,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Employee Plan and Multiemployer Plan,
(D) promptly and in any event within 10 days after any Loan Party or any ERISA
Affiliate thereof knows or has reason to know that a required installment within
the meaning of Section 412 of the Internal Revenue Code has not been made when
due with respect to an Employee Plan, (E) promptly and in any event within
3 days after receipt thereof by any Loan Party or any ERISA Affiliate thereof
from a sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice
received by any Loan Party or any ERISA Affiliate thereof concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (F) promptly and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof sends notice of a plant closing or
mass layoff (as defined in WARN) to employees, copies of each such notice sent
by such Loan Party or such ERISA Affiliate thereof;

 

32



--------------------------------------------------------------------------------



 



(viii) promptly after the commencement thereof but in any event not later than
5 days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any Loan Party, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which could reasonably be expected to have a Material Adverse Effect;
(ix) promptly after the sending or filing thereof, copies of all statements,
reports and other information any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange;
(x) promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof; and
(xi) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as the Collateral Agent or
any Lender may from time to time reasonably request.
(b) Additional Guaranties and Collateral Security. Cause:
(i) each Subsidiary of any Loan Party (other than a Special Purpose Subsidiary
formed and used in a Permitted Securitization Transaction for the purpose of
financing working capital) not in existence on the Effective Date to execute and
deliver to the Collateral Agent promptly and in any event within 3 days after
the formation, acquisition or change in status thereof (A) a Joinder Agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Guarantor, (B) a supplement to the Security Agreement, together with
(1) certificates evidencing all of the Capital Stock of any Person owned by such
Subsidiary, (2) undated stock powers executed in blank with signature
guaranteed, and (3) such opinions of counsel as the Required Lenders may
reasonably request,, (C) if such Subsidiary has any Subsidiaries, a Pledge
Agreement together with (x) certificates evidencing all of the Capital Stock of
any Person owned by such Subsidiary, (y) undated stock powers executed in blank
with signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as the Collateral Agent and the Required Lenders
may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares, (D) within 90 days
thereafter, to the extent any real property of such Subsidiary meets the dollar
thresholds set forth in Section 6.01(l), one or more Mortgages creating on such
real property a perfected, first priority Lien on such real property, a Title
Insurance Policy covering such real property, a current ALTA survey thereof and
a surveyor’s certificate, each in form and substance satisfactory to the
Required Lenders, together with such other agreements, instruments and documents
as the Required Lenders may require whether comparable to the documents required
under Section 6.01(l) or otherwise, and (E) such other agreements, instruments,
approvals, legal opinions or other documents reasonably requested by the
Collateral Agent or the Required Lenders in order to create, perfect, establish
the first priority of or otherwise protect any Lien purported to be covered by
any such Security Agreement, Pledge Agreement or Mortgage or otherwise to effect
the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that all property
and assets of such Subsidiary shall become Collateral for the Obligations; and
(ii) each owner of the Capital Stock of any such Subsidiary to execute and
deliver promptly and in any event within 3 days after the formation or
acquisition of such Subsidiary a Pledge Agreement, together with
(A) certificates evidencing all of the Capital Stock of such Subsidiary,
(B) undated stock powers or other appropriate instruments of assignment executed
in blank with signature guaranteed, (C) such opinion of counsel and such
approving certificate of such Subsidiary as the Collateral Agent or the Required
Lenders may reasonably request in respect of complying with any legend on any
such certificate or any other matter relating to such shares and (D) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by the Collateral Agent or the Required Lenders.
(c) Compliance with Laws, Etc. Except to the extent such failure to comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, comply, and cause each of its Subsidiaries to
comply in all respects with all Requirements of Law (not including Environmental
Laws which are addressed in Section 6.01(j)), judgments and awards (including
any settlement of any claim that, if breached, could give rise to any of the
foregoing), such compliance to include, without limitation, (i) paying before
the same become delinquent all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any of its
properties, and (ii) paying all lawful claims which if unpaid might become a
Lien or charge upon any of its properties, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.

 

33



--------------------------------------------------------------------------------



 



(d) Preservation of Existence, Etc. (i) Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, its existence, rights and privileges,
and (ii) become or remain, and cause each of its Subsidiaries to become or
remain, duly qualified and in good standing in each jurisdiction in which the
failure to do so could reasonably be expected to have a Material Adverse Effect.
(e) Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
(f) Inspection Rights. (i) Permit, and cause each of its Subsidiaries to permit,
the agents and representatives of the Collateral Agent or any Lender at any time
and from time to time during normal business hours, and (so long as no Default
or Event of Default exists), with reasonable prior notice, at the expense of the
Borrower, to examine and make copies of and abstracts from its records and books
of account, to visit and inspect its properties, to verify materials, leases,
notes, accounts receivable, deposit accounts and its other assets, to conduct
audits, physical counts, valuations, appraisals or examinations and to discuss
its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives, and (ii) pay upon demand the reasonable costs and expenses of
the Collateral Agent and the Lenders in connection with all visits, audits,
inspections, valuations, appraisals and field examinations (including the cost
of all visits, audits, inspections, valuations, appraisals and field
examinations conducted by a third party on behalf of the Collateral Agent and
the Lenders), provided that so long as no Default or Event of Default has
occurred and is continuing, the Borrower shall not be required to reimburse the
Collateral Agent and the Lenders for more than two (2) field examinations and
one (1) Appraisal during any calendar year. In furtherance of the foregoing,
each Loan Party hereby authorizes its independent accountants, and the
independent accountants of each of its Subsidiaries, to discuss the affairs,
finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of the
Collateral Agent or any Lender in accordance with this Section 6.01(f).
(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of its
Subsidiaries to comply, at all times with the provisions of all leases to which
it is a party as lessee or under which it occupies property, so as to prevent
any loss or forfeiture thereof or thereunder, except in each case to the extent
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(h) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent and business interruption insurance) with respect to its properties
(including all real properties leased or owned by it) and business, in such
amounts and covering such risks as is required by any Governmental Authority
having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent and the Required Lenders. All policies
covering the Collateral are to be made payable to the Collateral Agent for the
benefit of the Lenders, as its interests may appear, in case of loss, under a
standard non-contributory “lender” or “secured party” clause and are to contain
such other provisions as the Collateral Agent or the Required Lenders may
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of insurance are to be
delivered to the Collateral Agent and the policies are to be premium prepaid,
with the loss payable and additional insured endorsement in favor of the
Collateral Agent and such other Persons as the Collateral Agent may designate
from time to time, and shall provide for not less than 30 days’ prior written
notice to the Collateral Agent of the exercise of any right of cancellation. If
any Loan Party or any of its Subsidiaries fails to maintain such insurance, the
Collateral Agent or any Lender may arrange for such insurance, but at the
Borrower’s expense and without any responsibility on the Collateral Agent’s or
such Lender’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the sole right, in the name of the Lenders, any Loan Party and
its Subsidiaries, to file claims under any insurance policies, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

 

34



--------------------------------------------------------------------------------



 



(i) Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all permits, licenses, authorizations, approvals, entitlements
and accreditations which are necessary or useful in the proper conduct of its
business, except to the extent the failure to do so, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
(j) Environmental. (i) Keep any property either owned or operated by it or any
of its Subsidiaries free of any Environmental Liens except Permitted Liens;
(ii) comply, and cause each of its Subsidiaries to comply, in all material
respects with Environmental Laws and provide to the Collateral Agent and the
Lenders any documentation of such compliance which the Collateral Agent or any
Lender may reasonably request, except as any such compliance circumstance could
not reasonably be expected to have a Material Adverse Effect; (iii) provide the
Collateral Agent and the Lenders written notice within five (5) days of any
Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries but
only to the extent that such release is could reasonably be expected to result
in a Material Adverse Effect, and take any Remedial Actions required to comply
with Environmental Laws or by Governmental Authority to abate said Release; and
(iv) provide the Collateral Agent and the Lenders with written notice of any of
the following to the extent that such could reasonably be expected to have a
Material Adverse Effect within ten (10) days of the determination that the
following could reasonably be expected to have a Material Adverse Affect:
(A) notice that an Environmental Lien has been filed against any property of any
Loan Party or any of its Subsidiaries; (B) commencement of any Environmental
Action or notice that an Environmental Action will be filed against any Loan
Party or any of its Subsidiaries; and (C) notice of a violation, citation or
other administrative order.
(k) Further Assurances. Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as the Collateral Agent or any Lender may reasonably require from time
to time in order (i) to carry out more effectively the purposes of this
Agreement and the other Loan Documents, (ii) to subject to valid and perfected
first priority Liens any of the Collateral or any other property of any Loan
Party and its Subsidiaries, (iii) to establish and maintain the validity and
effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, and (iv) to better assure,
convey, grant, assign, transfer and confirm unto the Collateral Agent and each
Lender the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document. In furtherance of the foregoing, to the
maximum extent permitted by applicable law, each Loan Party (i) authorizes the
Collateral Agent to execute any such agreements, instruments or other documents
in such Loan Party’s name and to file such agreements, instruments or other
documents in any appropriate filing office, (ii) authorizes the Collateral Agent
to file any financing statement required hereunder or under any other Loan
Document, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of such Loan Party, and
(iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Loan Party prior to the date hereof.
(l) After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property (wherever located) (each such interest being an “After
Acquired Property”) (x) with a Current Value (as defined below) in excess of
$1,000,000 in the case of a fee interest, or (y) requiring the payment of annual
rent exceeding in the aggregate $200,000 in the case of leasehold interest,
promptly so notify the Collateral Agent and each Lender, setting forth with
specificity a description of the interest acquired, the location of the real
property, any structures or improvements thereon and either an appraisal or such
Loan Party’s good-faith estimate of the current value of such real property (for
purposes of this Section, the “Current Value”). The Collateral Agent or the
Required Lenders shall notify such Loan Party whether they intend to require

 

35



--------------------------------------------------------------------------------



 



a Mortgage and the other documents referred to below or in the case of
leasehold, a leasehold Mortgage or landlord’s waiver. Upon receipt of such
notice requesting a Mortgage, the Person which has acquired such After Acquired
Property shall, as soon as practicable but in any event within 90 days
thereafter, furnish to the Collateral Agent the following, each in form and
substance satisfactory to the Required Lenders: (i) a Mortgage with respect to
such real property and related assets located at the After Acquired Property,
each duly executed by such Person and in recordable form; (ii) evidence of the
recording of the Mortgage referred to in clause (i) above in such office or
offices as may be necessary or, in the opinion of the Collateral Agent or the
Required Lenders, desirable to create and perfect a valid and enforceable first
priority lien (subject to Permitted Liens having priority as a matter of
applicable law) on the property purported to be covered thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder, (iii) a
Title Insurance Policy, (iv) a survey of such real property, certified to the
Collateral Agent and to the issuer of the Title Insurance Policy by a licensed
professional surveyor reasonably satisfactory to the Collateral Agent and the
Required Lenders, (v) Phase I Environmental Site Assessments with respect to
such real property, certified to the Collateral Agent by a company reasonably
satisfactory to the Collateral Agent and the Required Lenders, (vi) in the case
of a leasehold interest, a certified copy of the lease between the landlord and
such Person with respect to such real property in which such Person has a
leasehold interest, (vii) in the case of a leasehold interest, an attornment and
nondisturbance agreement between the landlord (and any fee mortgagee, if
requested by the Collateral Agent or the Required Lenders) with respect to such
real property and the Collateral Agent, and (viii) such other documents or
instruments (including guarantees and opinions of counsel) as the Collateral
Agent or the Required Lenders may reasonably require. The Borrower shall pay all
fees and expenses, including reasonable attorneys’ fees and expenses, and all
title insurance charges and premiums, in connection with each Loan Party’s
obligations under this Section 6.01(l).
(m) Fiscal Year. Commencing with the Fiscal Year ending 2011, cause the Fiscal
Year of the Borrower and its Subsidiaries to end on December 31 of each calendar
year.
(n) Tax Refunds. If the Parent receives a tax refund that is reasonably
attributable to the Borrower, the Borrower shall either (i) offset any amounts
owing to the Parent (other than any amounts in respect of the Subordinated
Borrower Indebtedness or any other Subordinated Indebtedness) against such tax
refund, or (ii) upon receipt of such funds from the Parent, deposit such funds
into a deposit account maintained with a Lender, which funds may be used by the
Borrower in the ordinary course of business.
(o) Post Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.01(o) within the time limits specified therein,
except to the extent otherwise agreed by the Required Lenders.
(p) 2014 Turnaround.
(i) Provide to the Lenders by the earlier of (A) nine (9) months prior to the
contemplated commencement date of the 2014 Turnaround or (B) December 31, 2013,
a financial plan (the “2014 Plan”), in form and substance reasonably
satisfactory to the Required Lenders, setting forth the estimated costs of the
2014 Turnaround (collectively, the “2014 Expenditures”), including, without
limitation, estimated sources for payment of the 2014 Expenditures, a cash flow
forecast (which shall include a certification that the 2014 Plan has been
prepared in good faith based on assumptions believed by the Borrower to be
reasonable and can reasonably be expected to satisfy all 2014 Expenditures
required to effect the 2014 Turnaround) and the proposed timeline for the 2014
Expenditures;
(ii) if any Lender elects, in its sole discretion, to retain on behalf of the
Lenders a technical consultant for advice about the engineering and other issues
relating to the 2014 Turnaround, including, without limitation, the 2014 Plan
and the 2014 Expenditures, pay on demand the reasonable fees, costs and expenses
of such consultant; provided, however, the Lenders shall engage no more than one
(1) such consultant, which consultant’s analysis will be made available to all
Lenders;
(iii) if the Required Lenders notify the Borrower in writing that the 2014 Plan
is not in their commercially reasonable judgment sufficient, the Borrower agrees
to effect such changes as the Required Lenders may reasonably request until the
2014 Plan has been approved by the Required Lenders (which approval shall not be
unreasonably withheld or delayed), but in any case within 30 days after the
Borrower receives any such notice from the Required Lenders (or such longer
period as may be reasonably required, so long as the Borrower is diligently
pursuing such changes);

 

36



--------------------------------------------------------------------------------



 



(iv) if the 2014 Plan contemplates the incurrence of Indebtedness (including,
without limitation, Indebtedness associated with the release of existing liens
on the fixed assets of Delek Refining) or an investment in the Capital Stock of
the Borrower by the Parent, as soon as available and in any event not less than
90 days prior to the proposed commencement date of the 2014 Turnaround, provide
to the Lenders any proposal letter, commitment letter (including, without
limitation, any equity commitment), credit agreement and other similar
agreements, instruments and other documents with respect to such Indebtedness or
investment, in each case in form and substance reasonably satisfactory to the
Required Lenders (it being understood that the provisions of this subsection
(iv) shall not be deemed to be implied consent to any such issuance or
incurrence otherwise prohibited by the terms and conditions of this Agreement);
(v) complete the 2014 Turnaround and the 2014 Plan substantially in accordance
with the terms thereof; and
(vi) keep the Lenders informed of all material developments with respect to the
2014 Turnaround and the 2014 Plan and provide the Lenders such other information
with respect thereto as any Lender may reasonably request.
Section 6.02 Negative Covenants. So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing:
(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any similar law or
statute of any jurisdiction, a financing statement (or the equivalent thereof)
that names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income; other than, as to all of the above, Permitted
Liens.
(b) Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
(c) Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or merge,
consolidate or amalgamate with any Person, or convey, sell, lease or sublease,
transfer or otherwise dispose of, whether in one transaction or a series of
related transactions, all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or purchase or otherwise acquire, whether in one transaction or a series of
related transactions, all or substantially all of the assets of any Person (or
any division thereof) (or agree to do any of the foregoing), or permit any of
its Subsidiaries to do any of the foregoing; provided, however, that
(i) any wholly-owned Subsidiary Guarantor of any Loan Party (other than the
Borrower) may be merged into such Loan Party or another wholly-owned Subsidiary
Guarantor of such Loan Party, or may consolidate with another wholly-owned
Subsidiary Guarantor of such Loan Party, including without limitation, mergers
necessary to reorganize the Loan Parties in Delaware, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Loan Party gives
the Collateral Agent at least 30 days’ prior written notice of such merger or
consolidation, (C) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect to such transaction, (D) the
Lenders’ rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger or consolidation and (E) the surviving Subsidiary, if any, is joined as a
Loan Party hereunder pursuant to a Joinder Agreement and a Security Agreement
and the Capital Stock of which Subsidiary is the subject of a Security
Agreement, in each case, which is in full force and effect on the date of and
immediately after giving effect to such merger or consolidation;

 

37



--------------------------------------------------------------------------------



 



(ii) any Loan Party and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) sell inventory and Accounts Receivable in connection
with the financing of its working capital (to the extent such Indebtedness is
permitted hereunder), including all crude oil, refined petroleum products and
other hydrocarbon inventory from time to time owned by Borrower or its
Subsidiaries that is sold in accordance with the terms of the J. Aron Supply and
Offtake Agreement, (C) transfer personal property among Loan Parties, provided
that the Borrower shall provide to the Lenders at least ten Business Days’ prior
written notice of any such transfer of noncash Collateral and shall take all
actions reasonably required by the Lenders (including, without limitation, any
actions that would otherwise be required by Section 6.01(b) (as though such
transferee were a new Subsidiary) and Section 6.01(l)(as though such transferred
assets constituted after acquired property) so that such transfer shall not
adversely affect in any respect the creation, perfection or priority of the
Collateral Agent’s Liens therein, (D) enter into a Disposition that constitutes
a Restricted Payment permitted by Section 6.02(g) or a Permitted Investment,
(E) dispose of obsolete or worn-out equipment in the ordinary course of
business, and (F) sell or otherwise dispose of other property or assets for cash
in an aggregate amount not less than the fair market value of such property or
assets, provided that the Net Cash Proceeds of such Dispositions (x) in the case
of clause (F) above, do not exceed $100,000,000 in the aggregate for all such
Dispositions since the Effective Date, and (y) in all cases, are paid to the
Lenders to the extent required by the terms of Section 2.05(c)(i), and provided
further that (I) in the case of any Disposition in clause (F) above involving
consideration in excess of $5,000,000, at least five Business Days prior to the
date of completion of such Disposition, the Borrower shall have delivered to the
Lenders an officer’s certificate of an Authorized Officer, which certificate
shall contain a description of the proposed transaction, the date such
transaction is scheduled to be consummated, the estimated sale price or other
consideration for such transaction, and a certification that no Default or Event
of Default has occurred and is continuing, or would result from the consummation
of such transaction and no Material Adverse Effect could reasonably be expected
to result from such Disposition. In no event shall this subsection be construed
to permit the sale or other disposition of the crude oil refinery (the “El
Dorado Refinery”) of the Borrower located in El Dorado, Arkansas (it being
understood that this sentence shall not restrict the sale of equipment,
pipelines or storage terminals comprising a part of the El Dorado Refinery,
subject to the other limitations of this paragraph); and
(iii) the Borrower or any Subsidiary may enter into a merger the sole purpose of
which is to reincorporate or reorganize such Loan Party in the State of
Delaware, so long as (A) no other provision of this Agreement would be violated
thereby, (B) such Loan Party gives the Lenders at least 30 days’ prior written
notice of such merger or consolidation, (C) no Default or Event of Default shall
have occurred and be continuing either before or after giving effect to such
transaction, (D) the Lenders’ rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger, (E) if such merger involves the Borrower, the
Borrower shall be the surviving entity, (F) if such merger involves the
Borrower, the Required Lenders shall have consented to such merger, and (G) the
surviving Subsidiary, if any, is joined as a Loan Party hereunder pursuant to a
Joinder Agreement and a Security Agreement and the Capital Stock of which
Subsidiary is the subject of a Security Agreement, in each case, which is in
full force and effect on the date of and immediately after giving effect to such
merger.
(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 5.01(l).
(e) Loans, Advances, Investments, Etc. Make or commit or agree to make any loan,
advance guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for: (i) investments existing on the date hereof, as set
forth on Schedule 6.02(e) hereto, but not any increase in the amount thereof as
set forth in such Schedule or any other modification of the terms thereof,
(ii) loans and advances by it to its Subsidiaries Guarantors and by such
Subsidiary Guarantors to it and other Subsidiary Guarantors, made in the
ordinary course of business, (iii) investments in any Subsidiary Guarantor;
(iv) trade credit extended on usual

 

38



--------------------------------------------------------------------------------



 



and customary terms in the ordinary course of business, (v) (A) payroll, travel
and similar advances to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business, and (B) loans and advances to
employees made in the ordinary course of business in compliance with applicable
laws and consistent with past practices of the Borrower or its Subsidiaries, as
the case may be, provided that the aggregate amount of such loans and advances
do not exceed $500,000 at any one time outstanding, (vi) stock, obligations or
other securities received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of any Loan Party or any of its Subsidiaries, (vii) investments
resulting from Hedging Agreements entered into in the ordinary course of
business, other than for speculative purposes, and (viii) Permitted Investments.
(f) Growth Capital Expenditures. Make or commit or agree to make, or permit any
of its Subsidiaries to make or commit or agree to make, any Growth Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Growth Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed $15,000,000 in any Fiscal Year (the “Growth Capital
Expenditure Limitation”); provided, that if at the end of any Fiscal Year, the
Growth Capital Expenditure Limitation for such Fiscal Year exceeds the aggregate
amount of Growth Capital Expenditures made or incurred by the Borrower and its
Subsidiaries during such Fiscal Year (the amount of such excess being referred
to herein as the “Excess Amount”), then the Excess Amount may be carried forward
to the next succeeding Fiscal Year, it being understood that any unused Excess
Amounts may be carried forward (to the extent not used) to succeeding Fiscal
Years without limitation.
(g) Restricted Payments. (i) Declare or pay any dividend or other distribution,
direct or indirect, on account of any Capital Stock of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Capital Stock of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any Capital Stock to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party or any of its Subsidiaries) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equityholders of any Loan Party or any of its Subsidiaries or other
Affiliates, or to any other Subsidiaries or Affiliates of any Loan Party;
provided, however, that:
(A) any Subsidiary of the Borrower may pay dividends to the Borrower or to
another Subsidiary that is a Loan Party,
(B) subject to the last paragraph of this Section 6.02(g), the Borrower may pay
dividends out of ordinary net earnings of the Borrower and its Subsidiaries from
time to time in the ordinary course of its business, provided that (x) until
such time as 30% of the original principal of the Term Loan has been repaid or
prepaid, the aggregate amount of the dividends paid by the Borrower in any
Fiscal Year shall not exceed the lesser of 50% of ordinary net earnings of the
Borrower and its Subsidiaries in the immediately preceding Fiscal Year and
$10,000,000, and (y) after 30% of the original principal of the Term Loan has
been repaid or prepaid, in any Fiscal Year the Borrower may pay dividends out of
ordinary net earnings of the Borrower and its Subsidiaries from time to time, in
the ordinary course of its business,
(C) the Borrower may pay management fees to the Parent in an aggregate amount
not to exceed $1,000,000 in any calendar year, so long as both immediately
before and after giving effect to such payment, no Default or Event of Default
shall exist;
(D) the Borrower may make payments to purchase or redeem its Capital Stock held
by current or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of Borrower and any of its
Subsidiaries, upon their death, disability, retirement, severance or termination
of employment or service; provided, that (I) the aggregate amount of such
payments during any Fiscal Year shall not exceed $1,000,000, and (II) both
immediately before and after giving effect to such payment, no Default or Event
of Default shall exist;

 

39



--------------------------------------------------------------------------------



 



(E) the Borrower may pay dividends or make distributions to the Parent for the
sole purpose of permitting the Parent to pay federal and state income taxes and
franchise taxes solely arising from any Parent Consolidated Tax Return (such
payments, “Tax Distributions”); provided that the aggregate amount of such Tax
Distributions shall under no circumstances exceed the amount that the Loan
Parties would have been obligated to pay if the Borrower were the common parent
of a consolidated tax group comprised of the Borrower and each of its
Subsidiaries and filed a separate consolidated tax return, taking into account
any carryovers and carrybacks of tax attributes (including net operating losses)
of such Loan Parties; provided further that (x) no distribution shall be made
more than ten (10) Business Days prior to the due date of the amounts to the
applicable taxing authorities, and (y) prior to any Tax Distribution being made,
the Borrower shall deliver to the Lenders a certificate showing (in reasonable
detail) how the amount of the distribution was calculated.
Notwithstanding anything herein to the contrary, in the case of any payments
pursuant clauses to clause (B) above, (1) the Lenders shall have received at
least ten Business Days’ prior written notice, which shall include a
certification as to the succeeding clause (2), and (2) both immediately before
and after giving effect to such payment, no Default or Event of Default shall
exist.
(h) Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.
(i) Transactions with Affiliates. Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Loan Party, (iii) transactions permitted by Section 6.02(e) and
Section 6.02(g), and (iv) the sale of inventory and Accounts Receivables to a
Special Purpose Subsidiary of the Borrower formed and used in a Permitted
Securitization Transaction for the purpose of financing working capital of the
Loan Parties.
(j) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 6.02(j) shall prohibit or restrict compliance with: (A) this Agreement
and the other Loan Documents; (B) any agreements in effect on the date of this
Agreement and described on Schedule 7.02(k); (C) any Requirement of Law; (D) in
the case of clause (iv) any agreement setting forth customary restrictions on
the subletting, assignment or transfer of any property or asset that is a lease,
license (including any intellectual property license), conveyance or contract of
similar property or assets; or (E) in the case of clause (iv) any agreement,
instrument or other document evidencing a Permitted Lien from restricting on
customary terms the transfer of any property or assets subject thereto.
(k) Limitation on Issuance of Capital Stock. Issue or sell or enter into any
agreement or arrangement for the issuance and sale by the Borrower of any
Disqualified Stock or any other shares of its Capital Stock, any securities
convertible into or exchangeable for its Capital Stock or any warrants, except
to the extent such issuance or sale would not result in a Change of Control, or
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance and sale of, any shares of its Capital Stock, any
securities convertible into or exchangeable for its Capital Stock or any
warrants. Notwithstanding the foregoing, any Capital Stock of the Borrower
issued to the Parent or any Affiliate thereof shall be pledged to (i) the
Collateral Agent and the Lenders pursuant to the Pledge Agreement, (ii) IDB to
secure the IDB Notes, and (iii) BLUSA to secure the Leumi Note.

 

40



--------------------------------------------------------------------------------



 



(l) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
(i) Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its
Subsidiaries’ Subordinated Indebtedness (other than the Subordinated Borrower
Indebtedness) or of any instrument or agreement (including, without limitation,
any purchase agreement, indenture, loan agreement or security agreement)
relating to any such Indebtedness if such amendment, modification or change
would shorten the final maturity or average life to maturity of, or require any
payment to be made earlier than the date originally scheduled on, such
Indebtedness, would increase the interest rate applicable to such Indebtedness,
would change any subordination provision, if any, of such Indebtedness, or would
otherwise be adverse to the Lenders or the issuer of such Subordinated
Indebtedness in any respect,
(ii) (A) except to the extent permitted by the terms of the Subordination
Agreement, amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of the
Subordinated Borrower Note (as in effect on the Effective Date); or (B) make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any Subordinated Indebtedness, including any payments or prepayments of
principal (including through any redemption, purchase, defeasance, acquisition,
or retirement thereof), premium, fees or interest in respect thereof in
violation of the subordination provisions thereof or any subordination agreement
with respect thereto; provided that the Borrower may make such payments or
prepayments of principal in respect of the Subordinated Borrower Indebtedness to
the extent expressly permitted by the Subordination Agreement to which the
Borrower is a party.
(iii) make any voluntary or optional payment, prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries’ Subordinated Indebtedness (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or refund, refinance, replace or exchange any other Subordinated Indebtedness
for any such Subordinated Indebtedness (except to the extent such Indebtedness
is otherwise expressly permitted by the definition of “Permitted Indebtedness”),
or make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any outstanding Indebtedness as a result of any asset sale, change
of control, issuance and sale of debt or equity securities or similar event, or
give any notice with respect to any of the foregoing,
(iv) amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN, except that a Loan Party may
(A) change its name, jurisdiction of organization, organizational identification
number or FEIN in connection with a transaction permitted by Section 6.02(c) and
(B) change its name upon at least 30 days’ prior written notice by the Borrower
to the Lenders of such change and so long as, at the time of such written
notification, such Person provides any financing statements or fixture filings
necessary to perfect and continue perfected the Liens of the Collateral Agent,
(v) amend, modify or otherwise change its Governing Documents, including,
without limitation, by the filing or modification of any certificate of
designation, or any agreement or arrangement entered into by it, with respect to
any of its Capital Stock (including any shareholders’ agreement), or enter into
any new agreement with respect to any of its Capital Stock, except any such
amendments, modifications or changes or any such new agreements or arrangements
pursuant to this clause (iv) that either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, or
(vi) amend, modify or otherwise change any material provision of the Acquisition
Agreement or the Seller Note.
(m) Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

 

41



--------------------------------------------------------------------------------



 



(n) ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
Section 6.03 Financial Covenant.
(a) So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid, on the date the Borrower and the
Lenders receive an Appraisal with respect to the Specified Fixed Asset
Collateral, the Borrower will not permit (i) (A) the aggregate principal amount
of the Term Loan outstanding at any time less (B) the Unrestricted Cash of the
Borrower and its Subsidiaries to exceed (ii) 75% of the Appraised Value of the
Specified Fixed Asset Collateral (the “Loan to Value Requirement”).
(b) If the Borrower fails to comply with the Loan to Value Requirement, until
the 60th day immediately following the date the Borrower and the Lenders receive
an Appraisal with respect to the Specified Fixed Asset Collateral, the Borrower
shall have the right to issue Permitted Borrower Cure Security for cash or
otherwise receive cash contributions to the capital of the Borrower (the
“Borrower Equity Cure Right”).
(c) So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid, the Borrower will (i) not declare or
pay any dividend or other distribution, direct or indirect, on account of any
Permitted Borrower Cure Security, now or hereafter outstanding, (ii) not make
any repurchase, redemption, retirement, defeasance, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Permitted Borrower Cure Security, and (iii) not make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any Permitted
Borrower Cure Security constituting Subordinated Indebtedness, including any
payments or prepayments of principal (including through any redemption,
purchase, defeasance, acquisition, or retirement thereof), premium, fees or
interest in respect thereof in violation of the subordination provisions thereof
or any subordination agreement with respect thereto, except in each case to the
extent (A) the Lenders shall have received a new Appraisal since the Appraisal
giving rise to the issuance of such Permitted Borrower Cure Security,
(B) immediately after the payment otherwise restricted by this subsection (c),
the Borrower would be in compliance with Section 6.03(a), (C) the Lenders
receive at least ten Business Days prior written notice of such payment, which
shall include a certification as to clauses (B) and (D), and (D) both
immediately before and after giving effect to such payment, no Default or Event
of Default shall exist.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.01 Events of Default. If any of the following Events of Default shall
occur and be continuing:
(a) the Borrower shall fail to pay (i) any principal of any Loan or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) or (ii) any interest on any Loan or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and in the case of this clause (ii) such
failure continues for 3 Business Days;

 

42



--------------------------------------------------------------------------------



 



(b) any representation or warranty made or deemed made by or on behalf of
(i) any Credit Party or by any officer of the foregoing under or in connection
with any Acquisition Document or any Loan Document or under or in connection
with any report, certificate, or other document delivered to the Collateral
Agent or any Lender pursuant to any Loan Document, or (ii) the Seller under or
in connection with any Acquisition shall in any case have been incorrect in any
material respect when made or deemed made;
(c) (i) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 6.01(a)(vi), Section 6.01(d)(i), Section 6.01(o),
Section 6.02 or Section 6.03, (ii) any Loan Party shall fail to perform or
comply with any covenant or agreement contained in any Security Agreement to
which it is a party, any Pledge Agreement to which it is a party or any Mortgage
to which it is a party, in each case subject to applicable grace or cure
periods, if any, or (iii) the Parent Guarantor shall fail to perform or comply
with any covenant or agreement contained in any Loan Document to which it is a
party, in each case subject to applicable grace or cure periods, if any;
(d) any Credit Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this
Section 7.01, such failure, if capable of being remedied, shall remain
unremedied for 30 days after the earlier of the date a senior officer of any
Credit Party becomes aware of such failure and the date written notice of such
default shall have been given by any Lender to such Credit Party;
(e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Contingent Obligation, but excluding the Term Loan) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, in the
instrument or agreement under which such Indebtedness was created; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Contingent Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000; or
(f) the Parent or any of its Subsidiaries (other than the Borrower or any of its
Subsidiaries) shall (i) default in making any payment of any principal of any
Indebtedness (including, without limitation, any Contingent Obligation, but
excluding the Parent Guaranty) on the scheduled or original due date with
respect thereto beyond the period of grace, if any, in the instrument or
agreement under which such Indebtedness was created; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause or result in such Indebtedness to become due prior to
its stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Indebtedness constituting a
Contingent Obligation) to become payable; provided that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (f) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (f) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $10,000,000; or

 

43



--------------------------------------------------------------------------------



 



(g) the Parent or any of its Subsidiaries (i) shall institute any proceeding or
voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or
(iv) shall take any action to authorize or effect any of the actions set forth
above in this subsection (g);
(h) any proceeding shall be instituted against the Parent or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
(i) any provision of any Loan Document shall at any time for any reason (other
than pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against any Credit Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Credit Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Credit Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;
(j) any Security Agreement, any Pledge Agreement, any Mortgage or any other
security document, after delivery thereof pursuant hereto, shall for any reason
fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien in favor of the
Collateral Agent for the benefit of the Lenders on any Collateral purported to
be covered thereby;
(k) one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $5,000,000 in the aggregate shall be rendered against the
Parent or any of its Subsidiaries and remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement, or (ii) there shall be a period of 10
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment,
order, award or settlement shall not give rise to an Event of Default under this
subsection (k) if and for so long as (A) the amount of such judgment, order,
award or settlement is covered by a valid and binding policy of insurance
between the defendant and the insurer covering full payment thereof (subject to
deductibles) and (B) such insurer has been notified, and has not disputed the
claim made for payment, of the amount of such judgment, order, award or
settlement;
(l) any Credit Party or any of its ERISA Affiliates shall have made a complete
or partial withdrawal from a Multiemployer Plan, and, as a result of such
complete or partial withdrawal, any Credit Party or any of its ERISA Affiliates
incurs a withdrawal liability in an annual amount exceeding $5,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Credit Party’s or any of its ERISA Affiliates’
annual contribution requirements with respect to such Multiemployer Plan
increases in an annual amount exceeding $5,000,000;
(m) any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to any Credit Party by
the Required Lenders, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $5,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

 

44



--------------------------------------------------------------------------------



 



(n) the Parent or any of its Subsidiaries shall be liable for any Environmental
Liabilities and Costs the payment of which could reasonably be expected to have
a Material Adverse Effect;
(o) a Change of Control shall have occurred; or
(p) any “Event of Default” (or any comparable term) shall have occurred under
the Seller Note, the Subordinated Borrower Note or the Subordinated Parent Note;
then, and in any such event, the Required Lenders or any Original Lender may, by
notice to the Borrower, (i) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Loan Party and (ii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (g) or (h) of this Section 7.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by the
Collateral Agent or any Lender, all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents shall become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.
ARTICLE VIII
COLLATERAL AGENT
Section 8.01 Appointment. Each Lender (and each subsequent maker of any Loan by
its making thereof) hereby irrevocably appoints and authorizes the Collateral
Agent to perform the duties of the Collateral Agent as set forth in this
Agreement including: (i) to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement or any other Loan Document; (ii) to perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to the
Loan Parties, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by the Collateral Agent of the rights and
remedies specifically authorized to be exercised by the Collateral Agent by the
terms of this Agreement or any other Loan Document; (iii) to incur and pay such
fees necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to this Agreement or any other Loan Document (it
being understood that nothing contained herein shall require the Collateral
Agent to incur or pay such fees); and (iv) subject to Section 8.03 of this
Agreement, to take such action as the Collateral Agent deems appropriate on its
behalf to administer the Loans and the Loan Documents and to exercise such other
powers delegated to the Collateral Agent by the terms hereof or the other Loan
Documents (including, without limitation, the power to give or to refuse to give
notices, waivers, consents, approvals and instructions and the power to make or
to refuse to make determinations and calculations) together with such powers as
are reasonably incidental thereto to carry out the purposes hereof and thereof.
As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including, without limitation, enforcement or collection of the
Loans), the Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions of the Required
Lenders shall be binding upon all Lenders and all makers of Loans; provided,
however, that the Collateral Agent shall not be required to take any action
which, in the reasonable opinion of the Collateral Agent, exposes the Collateral
Agent to liability or which is contrary to this Agreement or any other Loan
Document or applicable law.
Section 8.02 Nature of Duties. (a) The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Collateral Agent shall be mechanical and
administrative in nature. The Collateral Agent shall not have by reason of this
Agreement or any other Loan Document a fiduciary relationship in respect of any
Lender. Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Collateral
Agent any obligations in respect of this Agreement or any other Loan Document
except as expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Collateral Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, the
Collateral Agent shall provide to such Lender any documents or reports delivered
to the Collateral Agent by the Loan Parties pursuant to the terms of this
Agreement or any other Loan Document. If the Collateral Agent seeks the consent
or approval of the Required Lenders to the taking or refraining from taking any
action hereunder, the Collateral Agent shall send notice thereof to each Lender.
The Collateral Agent shall promptly notify each Lender any time that the
Required Lenders have instructed the Collateral Agent to act or refrain from
acting pursuant hereto.

 

45



--------------------------------------------------------------------------------



 



(b) The Collateral Agent may, upon any term or condition it specifies, delegate
or exercise any of its rights, powers and remedies under, and delegate or
perform any of its duties or any other action with respect to, any Loan Document
by or through any trustee, co-agent, employee, attorney-in-fact and any other
Person (including any Lender). Any such Person shall benefit from this
Article VIII to the extent provided by the Collateral Agent.
Section 8.03 Rights, Exculpation, Etc. The Collateral Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, the Collateral
Agent (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 10.07 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to the Collateral Agent or counsel to the Loan Parties),
independent public accountants, and other experts selected by any of them and
shall not be liable for any action taken or omitted to be taken in good faith by
any of them in accordance with the advice of such counsel or experts; (iii) make
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. The Collateral Agent shall
not be liable for any apportionment or distribution of payments made in good
faith pursuant to Section 3.03, and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount which they are determined to be
entitled. The Collateral Agent may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Collateral Agent are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Collateral Agent as a result of the Collateral Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.
Section 8.04 Reliance. The Collateral Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.

 

46



--------------------------------------------------------------------------------



 



Section 8.05 Indemnification. To the extent that the Collateral Agent is not
reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify the Collateral Agent from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against the Collateral Agent in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any action taken or omitted by the Collateral Agent under this Agreement or
any of the other Loan Documents, in proportion to each Lender’s Pro Rata Share,
including, without limitation, advances and disbursements made pursuant to
Section 8.08; provided, however, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, advances or disbursements for which there has
been a final judicial determination that such liability resulted from the
Collateral Agent’s gross negligence or willful misconduct. The obligations of
the Lenders under this Section 8.05 shall survive the payment in full of the
Loans and the termination of this Agreement.
Section 8.06 Agents Individually. With respect to its Pro Rata Share of the
Total Term Loan Commitment hereunder and the Loans made by it, the Collateral
Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or maker of a Loan. The terms “Lenders” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Collateral Agent in its individual capacity as a Lender
or one of the Required Lenders. The Collateral Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Borrower as if it were not acting as
the Collateral Agent pursuant hereto without any duty to account to the other
Lenders.
Section 8.07 Successor Agent. (a) The Collateral Agent may resign from the
performance of all its functions and duties hereunder and under the other Loan
Documents at any time by giving at least thirty (30) days’ prior written notice
to the Borrower and each Lender. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment pursuant to clauses
(b) and (c) below or as otherwise provided below.
(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Collateral Agent. Upon the acceptance of any appointment as Collateral
Agent hereunder by a successor Collateral Agent, such successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents. After the Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this ARTICLE VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Collateral Agent under this Agreement and the other Loan Documents.
(c) If a successor Collateral Agent shall not have been so appointed within said
thirty (30) day period, the retiring Collateral Agent shall then appoint a
successor Collateral Agent who shall serve as the Collateral Agent until such
time, if any, as the Required Lenders appoint a successor Collateral Agent as
provided above.
Section 8.08 Collateral Matters.
(a) The Lenders hereby irrevocably authorize the Collateral Agent, at the
direction of the Required Lenders, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon payment and satisfaction of all Loans
and all other Obligations in accordance with the terms hereof; or constituting
property being sold or disposed of in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders.
Upon request by the Collateral Agent at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.08(a).
(b) Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 8.08(a)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 8.08(a). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Lenders upon such Collateral; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms which, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

 

47



--------------------------------------------------------------------------------



 



(c) The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 8.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.
Section 8.09 Agency for Perfection. The Collateral Agent and each Lender hereby
appoints each other Lender as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral in assets which, in
accordance with Article 9 of the Uniform Commercial Code, can be perfected only
by possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and the Collateral Agent and each Lender hereby acknowledges that it
holds possession of or otherwise controls any such Collateral for the benefit of
the Collateral Agent and the Lenders as secured party. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or in accordance
with the Collateral Agent’s instructions. In addition, the Collateral Agent
shall also have the power and authority hereunder to appoint such other
sub-agents as may be necessary or required under applicable state law or
otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.
ARTICLE IX
GUARANTY
Section 9.01 Guaranty. Each Subsidiary Guarantor hereby jointly and severally
and unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Collateral Agent and the Lenders in
enforcing any rights under the guaranty set forth in this ARTICLE IX. Without
limiting the generality of the foregoing, each Subsidiary Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrower to the Collateral Agent and the Lenders under
any Loan Document but for the fact that they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving the Borrower.

 

48



--------------------------------------------------------------------------------



 



Section 9.02 Guaranty Absolute. Each Subsidiary Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Collateral Agent and the Lenders with respect thereto. Each
Subsidiary Guarantor agrees that this ARTICLE IX constitutes a guaranty of
payment when due and not of collection and waives any right to require that any
resort be made by the Collateral Agent or any Lender to any Collateral. The
obligations of each Subsidiary Guarantor under this ARTICLE IX are independent
of the Guaranteed Obligations, and a separate action or actions may be brought
and prosecuted against each Subsidiary Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Loan Party or whether
any Loan Party is joined in any such action or actions. The liability of each
Subsidiary Guarantor under this ARTICLE IX shall be irrevocable, absolute and
unconditional irrespective of, and each Subsidiary Guarantor hereby irrevocably
waives any defenses it may now or hereafter have in any way relating to, any or
all of the following:
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d) the existence of any claim, set-off, defense or other right that any
Subsidiary Guarantor may have at any time against any Person, including, without
limitation, the Collateral Agent or any Lender;
(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or
(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or the Lenders that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.
This ARTICLE IX shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent, the Lenders or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, all as though such payment had not been made.
Section 9.03 Waiver. Each Subsidiary Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE IX and any requirement that the
Collateral Agent or the Lenders exhaust any right or take any action against any
Loan Party, any other Person or any Collateral, (iii) any right to compel or
direct the Collateral Agent or any Lender to seek payment or recovery of any
amounts owed under this ARTICLE XI from any one particular fund or source or to
exhaust any right or take any action against any other Loan Party, any other
Person or any Collateral, (iv) any requirement that the Collateral Agent or any
Lender protect, secure, perfect or insure any security interest or Lien on any
property subject thereto or exhaust any right to take any action against any
Loan Party, any other Person or any Collateral, and (v) any other defense
available to any Subsidiary Guarantor. Each Subsidiary Guarantor agrees that the
Collateral Agent and the Lenders shall have no obligation to marshal any assets
in favor of any Subsidiary Guarantor or against, or in payment of, any or all of
the Obligations. Each Subsidiary Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 9.03 is knowingly made in
contemplation of such benefits. Each Subsidiary Guarantor hereby waives any
right to revoke this ARTICLE IX, and acknowledges that this ARTICLE IX is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

 

49



--------------------------------------------------------------------------------



 



Section 9.04 Continuing Guaranty; Assignments. This ARTICLE IX is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than indemnification
obligations as to which no claim has been made) and all other amounts payable
under this ARTICLE IX and the Final Maturity Date, (b) be binding upon each
Subsidiary Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Collateral Agent and the Lenders and their successors,
pledgees, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Commitments and its Loans owing to
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted such Lender herein or
otherwise, in each case as provided in Section 10.07.
Section 9.05 Subrogation. No Subsidiary Guarantor will exercise any rights that
it may now or hereafter acquire against any Loan Party or any other guarantor
that arise from the existence, payment, performance or enforcement of such
Subsidiary Guarantor’s obligations under this ARTICLE IX, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Collateral Agent and the Lenders against any Loan Party or any other guarantor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from any Loan Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations and all other amounts payable under this
ARTICLE IX shall have been paid in full in cash and the Final Maturity Date
shall have occurred. If any amount shall be paid to any Subsidiary Guarantor in
violation of the immediately preceding sentence at any time prior to the later
of the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this ARTICLE IX and the Final Maturity Date, such amount
shall be held in trust for the benefit of the Collateral Agent and the Lenders
and shall forthwith be paid to the Collateral Agent and the Lenders to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this ARTICLE IX, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this ARTICLE IX thereafter arising.
If (i) any Subsidiary Guarantor shall make payment to the Collateral Agent and
the Lenders of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this ARTICLE IX shall
be paid in full in cash and (iii) the Final Maturity Date shall have occurred,
the Collateral Agent and the Lenders will, at such Subsidiary Guarantor’s
request and expense, execute and deliver to such Subsidiary Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Subsidiary Guarantor
of an interest in the Guaranteed Obligations resulting from such payment by such
Subsidiary Guarantor.
ARTICLE X
MISCELLANEOUS
Section 10.01 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Loan Party, at the following address:
Lion Oil Company
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Chief Financial Officer
Telephone: 615-771-6071
Telecopier: 615-771-8089
with a copy to:
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attention: Todd J. Rolapp
Telephone: 615-742-6288
Telecopier: 615-742-2788

 

50



--------------------------------------------------------------------------------



 



if to a Lender, to it at its address (or facsimile number) set forth on Schedule
1.01(A) or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto;
if to the Collateral Agent, to it at the following addresses:
Bank Leumi USA
564 Fifth Avenue
New York NY 10036
Attn: Gil Hershman
Fax: 212-626-1072
in each case, with a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Lawrence S. Goldberg
Telephone: 212-756-2000
Telecopier: 212-593-5955
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 10.01. All such notices and other communications shall be
effective, (i) if mailed, when received or three days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery, except that notices
to the Collateral Agent or any Lender pursuant to ARTICLE II shall not be
effective until received by the Collateral Agent or such Lender.
Section 10.02 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders or by the Collateral Agent with the consent of the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given, provided, however, that
no amendment, waiver or consent shall (i) increase the Commitment of any Lender,
reduce the principal of, or interest on, the Loans payable to any Lender, reduce
the amount of any fee payable for the account of any Lender, or postpone or
extend any date fixed for any payment of principal of, or interest or fees on,
the Loans payable to any Lender, in each case without the written consent of any
Lender affected thereby, (ii) increase the Total Term Loan Commitment without
the written consent of each Lender, (iii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans that is
required for the Lenders or any of them to take any action hereunder, (iv) amend
the definition of “Required Lenders” or “Pro Rata Share”, (v) release all or a
substantial portion of the Collateral (except as otherwise provided in this
Agreement and the other Loan Documents), subordinate any Lien granted in favor
of the Collateral Agent for the benefit of the Lenders, or release the Borrower
or any Guarantor, or (vi) amend, modify or waive Section 3.03 or this
Section 10.02 of this Agreement, in each case, without the written consent of
each Lender. Notwithstanding the foregoing, no amendment, waiver or consent
shall, unless in writing and signed by the Collateral Agent, affect the rights
or duties of the Collateral Agent (but not in its capacity as a Lender) under
this Agreement or the other Loan Documents.
Section 10.03 No Waiver; Remedies, Etc. No failure on the part of the Collateral
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Collateral Agent and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Collateral Agent
and the Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by the Collateral Agent and the Lenders
to exercise any of their rights under any other Loan Document against such party
or against any other Person.

 

51



--------------------------------------------------------------------------------



 



Section 10.04 Expenses; Taxes; Attorneys’ Fees. The Borrower will pay on demand,
all costs and expenses incurred by or on behalf of the Collateral Agent and each
Lender, regardless of whether the transactions contemplated hereby are
consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel for the Collateral Agent and each Lender,
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to: (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents
(including, without limitation, the preparation of any additional Loan Documents
pursuant to Section 6.01(b) or the review of any of the agreements, instruments
and documents referred to in Section 6.01(f)), (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of any of the Lenders’ rights under this Agreement or the other Loan
Documents, (d) the defense of any claim or action asserted or brought against
the Collateral Agent or any Lender by any Person that arises from or relates to
this Agreement, any other Loan Document, the Collateral Agent’s or the Lenders’
claims against any Loan Party, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by the
Collateral Agent or any Lender, or the taking of any action in respect of the
Collateral or other security, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien or
security interest in any Collateral or other security in connection with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party, (j) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Loan Party,
(l) any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, or (m) the receipt by the Collateral Agent or any Lender of
any advice from professionals with respect to any of the foregoing; provided,
however, that the Borrower will not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for the Lenders (except (i) to
the extent that one or more local, foreign or special counsel, in addition to
its regular counsel, is reasonably required and (ii) that the fees and expenses
of additional counsel of Lenders shall be permitted in the event that counsel to
the Lenders advises that there are actual or potential conflicts of interest,
including situations in which there are one or more legal defenses available to
a Lender that are different from or additional to those available to other
Lenders). Without limitation of the foregoing or any other provision of any Loan
Document: (x) the Borrower agrees to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by the Collateral Agent or any Lender to be payable in connection
with this Agreement or any other Loan Document, and the Borrower agrees to save
the Collateral Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrower agrees to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, and (z) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document, the Collateral Agent or any
Lender may itself perform or cause performance of such covenant or agreement,
and the expenses of the Collateral Agent or such Lender incurred in connection
therewith shall be reimbursed on demand by the Borrower.
Section 10.05 Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by the Collateral Agent or such Lender to or for
the credit or the account of any Loan Party against any and all obligations of
the Loan Parties either now or hereafter existing under any Loan Document,
irrespective of whether or not the Collateral Agent or such Lender shall have
made any demand hereunder or thereunder and although such obligations may be
contingent or unmatured. The Collateral Agent and each Lender agrees to notify
such Loan Party promptly after any such set-off and application made by the
Collateral Agent or such Lender provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Collateral Agent and the Lenders under this Section 10.05 are in addition to the
other rights and remedies (including other rights of set-off) which the
Collateral Agent and the Lenders may have under this Agreement or any other Loan
Documents of law or otherwise.

 

52



--------------------------------------------------------------------------------



 



Section 10.06 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 10.07 Assignments and Participations.
(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and the Collateral Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders’ prior written consent shall be null and
void.
(b) Each Lender may assign to one or more other lenders or other entities all or
a portion of its rights and obligations under this Agreement with respect to all
or a portion of its Term Loan Commitment and any Term Loan made by and, so long
as no Default or Event of Default exists, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed and not to be required for
any assignment by a Lender to (x) a Lender, an Affiliate of a Lender or a
Related Fund of a Lender or (y) a group of new Lenders, each of whom is an
Affiliate or Related Fund of each other); provided, however, that (i) such
assignment is in an amount which is at least $5,000,000 or a multiple of
$1,000,000 in excess thereof (or the remainder of such Lender’s Commitment or
Loan) (except such minimum amount shall not apply to an assignment by a Lender
to (x) a Lender, an Affiliate of such Lender or a Related Fund of such Lender or
(y) a group of new Lenders, each of whom is an Affiliate or Related Fund of each
other to the extent the aggregate amount to be assigned to all such new Lenders
is at least $5,000,000 or a multiple of $1,000,000 in excess thereof), and
(ii) the parties to each such assignment shall execute and deliver to the other
Lenders and the Borrower an Assignment and Acceptance, together with any
promissory note subject to such assignment. Upon such execution and delivery,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least 3 Business Days after the delivery
thereof to the other Lenders and the Borrower, (A) the assignee thereunder shall
become a “Lender” hereunder and, in addition to the rights and obligations
hereunder held by it immediately prior to such effective date, have the rights
and obligations hereunder that have been assigned to it pursuant to such
Assignment and Acceptance and (B) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Credit Party or any of its Subsidiaries or the performance or observance by any
Credit Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, the Collateral Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes the Collateral
Agent to take such action as agents on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Collateral Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental hereto and thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender.

 

53



--------------------------------------------------------------------------------



 



(d) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments and the Loans made by it); provided, that (i) such Lender’s
obligations under this Agreement (including without limitation, its Commitments
hereunder) and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrower, the Collateral Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder, except (A) to
the extent such participant is an Affiliate of such Lender, or (B) (1) action
directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (2) action directly effecting an extension of the
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (3) actions directly effecting a release of all
or a substantial portion of the Collateral or any Credit Party (except as set
forth in Section 8.08 of this Agreement or any other Loan Document). The Loan
Parties agree that each participant shall be entitled to the benefits of
Section 2.07 and Section 2.10 of this Agreement with respect to its
participation in any portion of the Commitments and the Loans as if it was a
Lender.
(e) Nothing in this Agreement shall prevent or prohibit (i) any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank, and (ii) any
Lender which is a fund may pledge all or any portion of its Loans and Notes to
its trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be. No pledge pursuant to this
clause (e) shall release the transferor Lender from any of its obligations
hereunder.
Section 10.08 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
Section 10.09 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
Section 10.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK
OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 10.01 AND TO THE SECRETARY OF STATE OF THE
STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

54



--------------------------------------------------------------------------------



 



Section 10.11 WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, THE COLLATERAL AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE
COLLATERAL AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
COLLATERAL AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING
OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COLLATERAL
AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.
Section 10.12 Consent by the Collateral Agent and Lenders. Except as otherwise
expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
“Action”) of the Collateral Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which the Collateral Agent or any Lender
has succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by the Collateral Agent or such Lender, in its sole
discretion, with or without any reason, and without being subject to question or
challenge on the grounds that such Action was not taken in good faith.
Section 10.13 No Party Deemed Drafter. Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.
Section 10.14 Reinstatement; Certain Payments. If any claim is ever made upon
the Collateral Agent or any Lender for repayment or recovery of any amount or
amounts received by the Collateral Agent or such Lender in payment or on account
of any of the Obligations, the Collateral Agent or such Lender shall give prompt
notice of such claim to the Collateral Agent and each Lender and the Borrower,
and if the Collateral Agent or such Lender repays all or part of such amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over the Collateral Agent or such Lender or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by the Collateral Agent or such Lender with any such claimant, then and
in such event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to the Collateral Agent or such Lender hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Collateral Agent or such Lender.

 

55



--------------------------------------------------------------------------------



 



Section 10.15 Indemnification; Limitation of Liability for Certain Damages.
(a) In addition to each Loan Party’s other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless the Collateral Agent and each Lender and all of their respective
officers, directors, employees, attorneys, consultants and agents (collectively
called the “Indemnitees”) from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) the Collateral Agent’s or any
Lender’s furnishing of funds to the Borrower under this Agreement or the other
Loan Documents, including, without limitation, the management of any such Loans,
(iii) any matter relating to the financing transactions contemplated by this
Agreement or the other Loan Documents or by any document executed in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, or (iv) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Indemnitee is a party thereto
(collectively, the “Indemnified Matters”); provided, however, that the Loan
Parties shall not have any obligation to any Indemnitee under this subsection
(a) for any Indemnified Matter caused by the gross negligence or willful
misconduct of such Indemnitee, as determined by a final judgment of a court of
competent jurisdiction.
(b) Without limiting Section 10.15(b) hereof, each Loan Party agrees to, jointly
and severally, defend, indemnify, and hold harmless the Indemnitees against any
and all Environmental Liabilities and Costs arising out of a third party claim
asserted against an Indemnitee for (i) any Releases or threatened Releases
(x) at any property presently or formerly owned or operated by any Loan Party or
any Subsidiary of any Loan Party, or any of their predecessors in interest, or
(y) of any Hazardous Materials generated and disposed of by any Loan Party or
any Subsidiary of any Loan Party, or any of their predecessors in interest;
(ii) any violations of Environmental Laws; (iii) any Environmental Action
relating to any Loan Party or any Subsidiary of any Loan Party, or any of their
predecessors in interest; (iv) any personal injury (including wrongful death) or
property damage (real or personal) arising out of exposure to Hazardous
Materials used, handled, generated, transported or disposed by any Loan Party or
any Subsidiary of any Loan Party, or any of their predecessors in interest; and
(v) any breach of any warranty or representation regarding environmental matters
made by the Loan Parties in Section 5.01(q) or the breach of any covenant made
by the Loan Parties in Section 6.01(j); provided that the Loan Parties shall not
be liable for any portion of any Environmental Liabilities and Costs with
respect to an Indemnitee (A) if the same is determined by a court of competent
jurisdiction in a final non-appealable judgment to have resulted from such
Indemnitee’s gross negligence or willful misconduct, or (B) if the Borrower was
not given notice of the subject claim and the opportunity to participate
(subject to privilege) in the defense thereof (but not to control such defense
or the selection of counsel), at its expense (except that the Loan Parties shall
remain liable to the extent such failure to give notice does not result in a
loss to the Borrower).
(c) No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
(d) To the extent that the undertaking to indemnify, pay and hold harmless set
forth in this Section 10.15 may be unenforceable because it is violative of any
law or public policy, each Loan Party shall, jointly and severally, contribute
the maximum portion which it is permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees. The indemnities set forth in this Section 10.15 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.
Section 10.16 Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including, without limitation, the
Closing Fee, shall at all times be ascertained from the records of the Lenders,
which shall be conclusive and binding absent manifest error.

 

56



--------------------------------------------------------------------------------



 



Section 10.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, the Collateral Agent and each
Lender and when the conditions precedent set forth in Section 4.01 hereof have
been satisfied or waived in writing by the Collateral Agent and each Lender, and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
the Collateral Agent and each Lender, and their respective successors and
assigns, except that the Loan Parties shall not have the right to assign their
rights hereunder or any interest herein without the prior written consent of
each Lender, and any assignment by any Lender shall be governed by Section 10.07
hereof.
Section 10.18 Interest. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
Section 10.19 Confidentiality. The Collateral Agent and each Lender agrees (on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Credit Parties pursuant to this Agreement or the other Loan Documents (and which
at the time is not, and does not thereafter become, publicly available or
available to such Person from another source not known to be subject to a
confidentiality obligation to such Person not to disclose such information),
provided that nothing herein shall limit the disclosure by the Collateral Agent
or any Lender of any such information (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, counsel, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
in accordance with this Section 10.19); (ii) to any other party hereto; (iii) to
any assignee or participant (or prospective assignee or participant) so long as
such assignee or participant (or prospective assignee or participant) first
agrees, in writing, to be bound by confidentiality provisions similar in
substance and effect to this Section 10.19; (iv) to the extent required by any
Requirement of Law or judicial process or as otherwise requested by any
Governmental Authority; (v) to examiners, auditors or accountants; (vi) in
connection with any litigation to which the Collateral Agent or any Lender is a
party; (vii) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
or (viii) with the consent of the Borrower.
Section 10.20 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

57



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  BORROWER:    
 
                LION OIL COMPANY, as the Borrower    
 
           
 
  By:   /s/ Wallace Moody
 
Name: Wallace Moody    
 
      Title: Authorized Signatory    
 
                GUARANTORS:    
 
                EL DORADO PIPELINE COMPANY, as a Guarantor    
 
           
 
  By:   /s/ Wallace Moody
 
Name: Wallace Moody    
 
      Title: Authorized Signatory    
 
                J. CHRISTY CONSTRUCTION CO., INC., as a Guarantor    
 
           
 
  By:   /s/ Wallace Moody
 
Name: Wallace Moody    
 
      Title: Authorized Signatory    
 
                LION OIL TRADING & TRANSPORTATION, INC., as a Guarantor    
 
           
 
  By:   /s/ Wallace Moody
 
Name: Wallace Moody    
 
      Title: Authorized Signatory    
 
                MAGNOLIA PIPELINE COMPANY, as a Guarantor    
 
           
 
  By:   /s/ Wallace Moody
 
Name: Wallace Moody    
 
      Title: Authorized Signatory    

LION OIL COMPANY FINANCING
AGREEMENT

         

 





--------------------------------------------------------------------------------



 



                  COLLATERAL AGENT AND LENDERS:    
 
                ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender    
 
           
 
  By:   /s/ Richard Tripaldi
 
Name: Richard Tripaldi    
 
      Title: First Vice President    
 
           
 
  By:   /s/ Michael Paul    
 
           
 
      Name: Michael Paul    
 
      Title: Senior Vice President    
 
                BANK LEUMI USA, as the Collateral Agent and a Lender    
 
           
 
  By:   /s/ Gil Hershman
 
Name: Gil Hershman    
 
      Title: Vice President    
 
           
 
  By:   /s/ Michaela Klein
 
Name: Michaela Klein    
 
      Title: Senior Vice President    
 
                BANK HAPAOLIM B.M., as a Lender    
 
           
 
  By:   /s/ Lee Stenner
 
Name: Lee Stenner    
 
      Title: Senior Vice President    
 
           
 
  By:   /s/ Maxine Levy
 
Name: Maxine Levy    
 
      Title: First Vice President    

LION OIL COMPANY FINANCING
AGREEMENT

 





--------------------------------------------------------------------------------



 



Schedule 1.01(A)
Lender’s Commitments

                      Amount of Term   Lender   Address for Notices   Loan
Commitment  
 
           
Bank Hapoalim B.M.
  1177 Avenue of the Americas
New York, NY 10036
Attn: Maxine Levy
Fax: 212-782-2141   $ 33,333,333.34  
 
           
Bank Leumi USA
  564 Fifth Avenue
New York NY 10036
Attn: Gil Hershman
Fax: 212-626-1072   $ 33,333,333.33  
 
           
Israel Discount Bank of New York
  511 Fifth Avenue
New York NY 10017
Attn: Roy Nachimzon
Fax: 212-551-8259   $ 33,333,333.33  

 

- i -



--------------------------------------------------------------------------------



 



Schedule 5.01(e)
Capitalization; Subsidiaries
5.01(e)(i)
The authorized capital stock of the Borrower consists solely of 12,000,000
shares of common stock, par value $0.10 per share.

                              % of   Stockholders:   Ownership     Ownership  
Delek US Holdings, Inc.
    7,317,242       88.25 %
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****  
**********
    ********       ****                
TOTAL
    8,291,442       100.00 %              

 

 



--------------------------------------------------------------------------------



 



5.01(e)(ii)

                                          Jurisdiction               Percentage
of                 of       Number of     Outstanding         Certificate   Loan
Party   Incorporation   Owner   Shares     Shares     Class   Number  
Lion Oil Trading & Transportation, Inc.
  Arkansas   Lion Oil Company     100       100     Common     1  
El Dorado Pipeline Company
  Arkansas   Lion Oil Company     100       100     Common     1  
Magnolia Pipeline Company
  Arkansas   Lion Oil Company     100       100     Common     2  
J. Christy Construction Co., Inc.
  Arkansas   Lion Oil Company     100       100     Common     2  

 

2



--------------------------------------------------------------------------------



 



Schedule 5.01(f)
Litigation; Commercial Tort Claims
5.01(f)(i)
None.
5.01(f)(ii)
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.01(o)
Real Property

              Company   Owned Location
 
       
1.
  Lion Oil Company   El Dorado Refinery
1000 McHenry
El Dorado, AR
 
       
2.
  Lion Oil Company   Truck Loading Rack
Hinson Road
El Dorado, AR
 
       
3.
  Lion Oil Company   Record Storage Building
Hillsboro and South West Avenue
El Dorado, AR
 
       
4.
  Lion Oil Company   Repair and Maintenance Shop
828 Robert E. Lee,
El Dorado, AR
 
       
5.
  Lion Oil Company   Picnic Grounds
Calion Road
El Dorado, AR
 
       
6.
  Lion Oil Company   Part of NW SW 32-17-15
El Dorado, AR
 
       
7.
  Lion Oil Company   Lot 10, Bl. 3, Craig’s
El Dorado, AR
 
       
8.
  Lion Oil Company   Lot 7, Bl. 4, Craig’s
El Dorado, AR
 
       
9.
  Lion Oil Company   Lots 8 & 9, Bl. 8, Craig’s
El Dorado, AR
 
       
10.
  Lion Oil Company   Lots 1 & 2, Bl. 12, Craig’s
El Dorado, AR
 
       
11.
  Lion Oil Company   Lot 12, Bl. 8
Craig’s, El Dorado, AR
 
       
12.
  Lion Oil Company   Lot 2, Bl. 7, Craig’s
El Dorado, AR
 
       
13.
  Lion Oil Company   Lot 3, Bl. 5, Craig’s
El Dorado, AR

 

 



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
14.
  Lion Oil Company   Lot 17, Bl 4, Craig’s
El Dorado, AR
 
       
15.
  Lion Oil Company   Lot 4, Bl. 4, Craig’s
El Dorado, AR
 
       
16.
  Lion Oil Company   Lot 12 & N/2 Lot 11, Bl. 3, Craig’s
El Dorado, AR
 
       
17.
  Lion Oil Company   14 acres on Hinson Road
El Dorado, AR
 
       
18.
  Lion Oil Company   Lots 1 & 2, Bl. 6, Craig’s
El Dorado, AR
 
       
19.
  Lion Oil Company   Lots 1, 2, 3, 4 & 5, Bl. 3, Craig’s West End Add.
El Dorado, AR
 
       
20.
  Lion Oil Company   Lot 2, Bl. 2, Craig’s West End
El Dorado, AR
 
       
21.
  Lion Oil Company   Lot 8, Bl. 3, Craig’s West End
El Dorado, AR
 
       
22.
  Lion Oil Company   Lots 9 & 10, Bl. 5, Craig’s
El Dorado, AR
 
       
23.
  Lion Oil Company   Lot 14, Bl. 6, Cornish SD
El Dorado, AR
 
       
24.
  Lion Oil Company   Lots 3 & 4, Bl. 2, Craig’s
El Dorado, AR
 
       
25.
  Lion Oil Company   Lot 11, Bl. 2, Craig’s
El Dorado, AR
 
       
26.
  Lion Oil Company   Lots 11, 12, 13, 17 & 18, Block F College Subdivision
El Dorado, AR
 
       
27.
  Lion Oil Company   Lot 13, Bl. 6, Cornish
El Dorado, AR
 
       
28.
  Lion Oil Company   Lot 13, Bl. 2, Craig’s West End Addition
El Dorado, AR
 
       
29.
  Lion Oil Company   Lot 10, Bl. 6, Craig’s West End Addition
El Dorado, AR

 

2



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
30.
  Lion Oil Company   Lot 5, Bl. 4, Craig’s
El Dorado, AR
 
       
31.
  Lion Oil Company   Lots 13 & 14, Bl. 8, Craig’s
El Dorado, AR
 
       
32.
  Lion Oil Company   Lot 6, Bl. 9, Craig’s
El Dorado, AR
 
       
33.
  Lion Oil Company   W/2 Lots 13 & 14, Bl. 5, Craig’s
El Dorado, AR
 
       
34.
  Lion Oil Company   Lot 7, Bl. 7 Cornish, El Dorado, AR

 
       
35.
  Lion Oil Company   Lot 8, Bl. 6, Craig’s
El Dorado, AR
 
       
36.
  Lion Oil Company   Lot 19, Bl. F, College SD
El Dorado, AR
 
       
37.
  Lion Oil Company   Lots 6 & 7, Bl. 5, Craig’s West End Addition
El Dorado, AR
 
       
38.
  Lion Oil Company   Lot 13 & S. 40 ft. of Lot 14, Bl. 3, Craig’s West End
Addition
El Dorado, AR
 
       
39.
  Lion Oil Company   Lot 16, Bl. 4, Craig’s West End Addition
El Dorado, AR
 
       
40.
  Lion Oil Company   Lots 9, 10, 11, 12, 13 & 14, Bl. 7, Cornish
El Dorado, AR
 
       
41.
  Lion Oil Company   Beginning at the SW corner of Lot 14, Bl. 7, Cornish, and
run thence N. 50 ft. to the NW corner of Lot 14; thence W. to the E. line of the
Old El Dorado — Three Creek Road; thence in a southwesterly direction along the
East line of said road to a point due W. of the SW corner of Lot 14; thence E.
to the point of beginning
 
       
42.
  Lion Oil Company   Lots 3 & 4, Bl. 6, Cornish
El Dorado, AR
 
       
43.
  Lion Oil Company   Lot 7, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
44.
  Lion Oil Company   Lots 13 & 14, Bl. 7, Craig’s West End Addition
El Dorado, AR

 

3



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
45.
  Lion Oil Company   Lots 3, 4, 5, 6 & 7, Bl. 12, Craig’s West End Addition
El Dorado, AR
 
       
46.
  Lion Oil Company   Lots 11 & 12, Bl. 6, Cornish
El Dorado, AR
 
       
47.
  Lion Oil Company   Commencing at the SE corner of the NE quarter of the
Northwest quarter of Sec. 32, Township 17 S., Range 15 W., run N. 235 ft. to the
point of beginning; thence N. 175 ft. to the S. line of El Dorado — Three Creeks
Road, now known as W. Second St.; thence S. 61 degs. W. along said line 130.0
ft.; thence S. 29 degs. E. 151.0 ft.; thence north 63 degs. 36 mins. E. 45.2 ft.
to the point of beginning
 
       
48.
  Lion Oil Company   Commencing at the NW corner of the SW quarter of the NW
quarter of Sec. 32, Township 17 S., Range 15 W. and thence S. 88 degs. 48 mins.
E. 495.90 ft. along the N. line of said forty; thence S. 0 degree, 19 mins. W.
330.60 ft. for a point of beginning; thence S. 44 degs. 09 mins. E. 235.83 ft.;
then S. 0 degree 15 mins. W. 165.60 ft.; thence S. 57 degs. 46 mins. E. 389.06
ft.; thence S. 25 degs. 50 mins. W. 215.65 ft. to the N. right-of-way line of
Highway 15; thence S. 73 degs. 57 mins. 19 secs. W. 233.86 ft. along said
right-of-way line; thence N. 8 degs. 27 mins. 50 secs. W. 84.81 ft.; thence W.
150 ft.; thence N. 0 deg. 54 mins. 40 secs. W. 717.30 ft. to the point of
beginning
 
       
49.
  Lion Oil Company   Lot 16 & N. 10 ft. of Lot 15, Bl. 3, Craig’s West End
Addition
El Dorado, AR
 
       
50.
  Lion Oil Company   Lot 1, Bl. 5, Craig’s West End Addition
El Dorado, AR
 
       
51.
  Lion Oil Company   Lots 9 & 10, Bl. 6, Cornish
El Dorado, AR
 
       
52.
  Lion Oil Company   Commencing at NW corner of SE quarter of NW quarter of Sec.
32, Township 17 S., Range 15 W. and run S. 00 deg. 58 mins. E. 230.0 ft.; thence
S. 89 deg. 40 mins. E. 450.0 to the W. side of W. Second St.; thence N. 25 degs.
59 mins. E. along said side 198.3 ft. to the point of beginning; thence N. 35
degs. 31 mins. E. along the W. side of said street 21.2 ft.; thence N. 28 degs.
17 mins. W. 141.2 ft.; thence S. 77 degs. 05 mins. W. 38.5 ft.; thence S. 00
degs. 58 mins. E. 133.04 ft.; thence E. 89.9 ft. to the point of beginning
 
       
53.
  Lion Oil Company   Commencing at NW corner of SE quarter of NW quarter of Sec.
32, Township 17 S., Range 15 W. and run S. 00 degs. 58 mins. E. 230.0 ft.;
thence S. 89 degs. 40 mins. E. 450.0 ft. to the point of beginning; thence N. 25
degs. 59 mins. E. along the W. side of W. Second St. 198.3 ft.; thence W. 89.9
ft.; thence S. 00 degs. 58 mins. E. 178.26 ft. to the point of beginning

 

4



--------------------------------------------------------------------------------



 



              Company   Owned Location  
54.
  Lion Oil Company   The W. 100 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
55.
  Lion Oil Company   Lot 6, Bl. 8, Craig’s West End Addition
El Dorado, AR
 
       
56.
  Lion Oil Company   The E. 72 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
57.
  Lion Oil Company   Lot 6, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
58.
  Lion Oil Company   Lot 1, Bl. 7, Craig’s West End Addition
El Dorado, AR
 
       
59.
  Lion Oil Company   The W. 46 2/3 ft. of Lots 8 & 9, Bl. 6, Craig’s West End
Addition
El Dorado, AR
 
       
60.
  Lion Oil Company   Lots 1 & 2, Bl. 6, Cornish
El Dorado, AR
 
       
61.
  Lion Oil Company   Lot 6, Bl. 4, Craig’s West End Addition
El Dorado, AR
 
       
62.
  Lion Oil Company   Lots 4 & 5, Bl. 5, Craig’s West End Addition
El Dorado, AR
 
       
63.
  Lion Oil Company   Memphis Terminal
1023 Riverside Boulevard
Memphis, TN
 
       
64.
  Lion Oil Company   Memphis Terminal
7.4633 acre tract in Memphis
 
       
65.
  Lion Oil Company   Nashville Terminal
90 Van Buren Street
Nashville, TN
 
       
66.
  J. Christy Construction Co.   J. Christy Construction Co., Inc. Offices
1333 Robert E. Lee
El Dorado, AR
 
       
67.
  Lion Oil Trading and Transportation, Inc.   Smackover (aka Sims) Pump Station
38 acres more or less
Miller County Rd.
Union County, AR

 

5



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
68.
  Lion Oil Trading and Transportation, Inc.   Midway Pump Station
2 acres more or less
Union County, AR
 
       
69.
  Lion Oil Trading and Transportation, Inc.   Magnolia Pump Station
48.42 acres more or less
Columbia County, AR
 
       
70.
  Lion Oil Trading and Transportation, Inc.   Louann Pump Station
Ouachita County, AR
 
       
71.
  Lion Oil Trading and Transportation, Inc.   Sohio Station
12.5 acres
Columbia County, AR
 
       
72.
  Magnolia Pipeline
Company   Haynesville Station
3 acres more or less
10630 Highway 79
Claiborne Parish, LA
 
       
73.
  Magnolia Pipeline
Company   Weller Station
21 acres more or less
2311 Highway 534
Homer, LA
 
       
74.
  Lion Oil Company   Perry Tank Farm
4021 Calion Highway
Union County, AR
 
       
75.
  Lion Oil Trading and Transportation, Inc.   Constantine Tank Farm
72 acres more or less
Shuler Rd.
Union County, AR
 
       
76.
  Lion Oil Trading and Transportation, Inc.   Champagnolle Landing Property
45.8 acres more or less
Union County, AR
 
       
77.
  Lion Oil Trading and Transportation, Inc.   American (Amoco) Tank Farm
30 acres more or less
El Dorado Industrial Park
El Dorado, AR
 
       
78.
  El Dorado Pipeline
Company   13.22 acre plot in Columbia County conveyed by special warranty deed

 

6



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
79.
  El Dorado Pipeline
Company   5 acre plot in Columbia County conveyed by special warranty deed
 
       
80.
  El Dorado Pipeline
Company   Pipeline system conveyed by quitclaim in Union County, AR
 
       
81.
  El Dorado Pipeline
Company   Pipeline system conveyed by quitclaim in Columbia County, AR
 
       
82.
  Magnolia Pipeline
Company   Pipeline from Finney to Haynesville
 
       
83.
  Lion Oil Company   Real property related to the pipeline gathering system
located in Columbia, Nevada, and Ouachita Counties, AR

Leased Real Property

              Company   Leased Locations
 
       
1.
  Lion Oil Trading and Transportation, Inc.   Offices and Parking
1001 School Street
El Dorado, AR
 
       
2.
  Lion Oil Company   Office Space in Regions Bank Building
100 East Peach Street
El Dorado, AR
 
       
3.
  Lion Oil Company   0.413 acres adjacent to Trinity Asphalt’s property in Rusk
County, TX
 
       
4.
  Lion Oil Company   0.3 acres related to three leased storage tanks , related
truck scales and hot oil heater in Rusk County, TX
 
       
5.
  Lion Oil Company   2501 Port Place
Muskogee, OK
 
       
6.
  Lion Oil Company   0.32 acres known as Tract 3 in El Dorado, AR

 

7



--------------------------------------------------------------------------------



 



              Company   Leased Locations
 
        Lion Oil Trading & Transportation, Inc., El Dorado Pipeline Company, and
Magnolia Pipeline Company have a large number of leases and easements pertaining
to rights-of way and pump stations within the crude oil gathering system. Most
of the leased pump stations are at remote gathering points and truck unloading
sites throughout the gathering system. The sites include:
 
       
7.
      Fouke Station, near Fouke, AR
 
       
8.
      Spirit Lake, near Garland City, AR
 
       
9.
      Rook Station, near Lewisville, AR
 
       
10.
      Buckner Station, near Buckner, AR
 
       
11.
      Tank 435 at Magnolia Station
Columbia County, AR
 
       
12.
      Colquitt Truck Storage, near Colquitt, LA
 
       
13.
      Colquitt Storage, near Colquitt, LA
 
       
14.
      Tank 369, near Stephens, AR
 
       
15.
      Tank 370, near Stephens, AR
 
       
16.
      Pace City Storage, near Pace City, AR
 
       
17.
      Sandy Bend Storage, near Strong, AR
 
       
18.
      Urbana Storage, near Urbana, AR
 
       
19.
      Like Creek Storage, near the Ouachita River Bridge on U.S. Highway 63,
Union County, AR
 
       
20.
      Battery 2 Storage, west of El Dorado, AR
 
       
21.
      Battery 3 Storage, west of El Dorado, AR

 

8



--------------------------------------------------------------------------------



 



              Company   Leased Locations
 
       
22.
      Caddo Fee Storage, east of El Dorado, AR
 
       
23.
      Modesette Storage, east of El Dorado, AR
 
       
24.
      Big Heart Shuler Storage, west of El Dorado, AR
 
       
25.
      Lion Shuler Pump Station, west of El Dorado, AR
 
       
26.
  Lion Oil Company   Reactor Storage (FCC Reactor) at the storage facility near
Heater Specialists, Inc.
 
       
27.
  Lion Oil Company   Easement from Lion Oil Company to TE Products Pipeline
Company, LLC for below ground pipeline at Memphis Terminal, dated Nov. 20, 2008
 
       
28.
  Lion Oil Company   Easement and right-of-way granted from ExxonMobil Refining
and Supply Company to Lion Oil Company, allowing Lion Oil Company to move
underground pipelines above ground, crossing ExxonMobil’s roadway at Memphis
Terminal, pursuant to Easement Agreement dated May 19, 2003
 
       
29.
  Lion Oil Company   License for overhead truss from BNSF Railway Company to
Lion Oil Company for the Memphis Terminal, dated Nov. 28, 2007
 
       
30.
  Lion Oil Company   License for overhead truss from Burlington North & Santa Fe
Railway Company to Lion Oil Company, made Apr. 1, 2001, effective Mar. 27, 2002
 
       
31.
  Lion Oil Company   Site Access License from ExxonMobil Corporation to Lion Oil
Company to perform environmental investigations and remediation work at the
Memphis Terminal, dated Oct. 1, 2001
 
       
32.
  Lion Oil Company   Site Access License from Lion Oil Company to ExxonMobil
Corporation to perform environmental investigations and remediation work at the
Memphis Terminal, dated Oct. 1, 2001
 
       
33.
  Lion Oil Company   Sewer easement at Memphis Terminal
 
       
34.
  Lion Oil Company   Pipeline Easement at Nashville Terminal granted originally
from W.G. Bush to Apex Oil in Mar. 1936; transferred from Apex Oil to Monsanto
to Tosco to Lion and made permanent in 1989 by an agreement with Signal Mountain
Cement Company
 
       
35.
  Lion Oil Company   Easement at Nashville Terminal from the Metropolitan
Government of Nashville and Davidson County to Lion Oil Company, dated Jan. 9,
2009

 

9



--------------------------------------------------------------------------------



 



              Company   Leased Locations
 
       
36.
  Lion Oil Company   Easement from Lion Oil Company to Entergy Arkansas, Inc.
and Easement from Entergy Arkansas, Inc. to Lion Oil Company, both unexecuted,
for a property “swap” adjacent to the El Dorado Refinery and to the Entergy
substation. Substation upgrade was completed in 2004 even though documents
remain unsigned.
 
       
37.
  Lion Oil Company   0.08 acres at El Dorado Airport
 
       
38.
  Lion Oil Trading & Transportation, Inc.   Land at the Downtown Airport,
Union County, Arkansas
 
       
39.
  Lion Oil Trading & Transportation, Inc.   El Dorado Pipeline Offices
El Dorado, AR
 
       
40.
  Magnolia Pipeline
Company   Senior Pump Station
2040 Doc Steed Rd.
Minden, LA
 
       
41.
  Magnolia Pipeline
Company   Finney Pump Station
11705 Ellerbe Road
Shreveport, LA

 

10



--------------------------------------------------------------------------------



 



Schedule 5.01(q)
Environmental Matters

1.  
**********

2.  
**********

 

 



--------------------------------------------------------------------------------



 



3.  
**********

4.  
Changes in Department of Transportation (DOT) pipeline regulations could subject
certain un-regulated facilities in the Lion Oil Trading & Transportation system
to DOT regulation in the future.

5.  
**********

6.  
**********

7.  
**********

8.  
**********

2



--------------------------------------------------------------------------------



 



9.  
**********

10.  
**********

11.  
**********

12.  
**********

3



--------------------------------------------------------------------------------



 



13.  
**********

14.  
**********

15.  
Global Settlement Consent Decree signed by Lion Oil Company on 01/22/2003.

16.  
Notice of Violation of NPDES Permit #TN0067288 dated 01/25/10, issued to Lion’s
Memphis Terminal for failure to file Discharge Monitoring Reports.
  17.  
Environmental Protection Agency Stipulated Penalties.



 

4



--------------------------------------------------------------------------------



 



18.  
**********

19.  
**********

20.  
**********

21.  
**********

22.  
**********

5



--------------------------------------------------------------------------------



 



23.  
**********

24.  
**********

25.  
**********

6



--------------------------------------------------------------------------------



 



26.  
**********

27.  
**********
  28.  
Global Settlement Consent Decree signed by Lion Oil Company on 01/22/2003.

29.  
Notice of Violation of NPDES Permit #TN0067288 dated 01/25/10, issued to Lion’s
Memphis Terminal for failure to file Discharge Monitoring Reports.
  30.  
**********

31.  
**********

32.  
**********

33.  
**********

34.  
***********

35.  
**********

7



--------------------------------------------------------------------------------



 



36.  
**********

8



--------------------------------------------------------------------------------



 







37.  
**********

38.  
**********

39.  
**********

40.  
**********

41.  
**********

42.  
**********

9



--------------------------------------------------------------------------------



 



43.  
**********

44.  
**********

45.  
McMurrian vs. Lion Oil Company, et al. Cause No. CIV-2001-213, Circuit Court,
Union County, Arkansas. This litigation has been pending for almost ten years.
It involves a claim for environmental damage to real property from the crude oil
operations that were conducted on the property. Lion’s sole involvement with the
litigation is as the first purchaser of the crude oil production. The judge has
denied Lion’s Motion for Summary Judgment. The matter is set for trial in
November 2011.

10



--------------------------------------------------------------------------------



 



Schedule 6.01(o)
Post Closing Matters
I. Insurance
Within 5 days after the Effective Date, deliver to the Collateral Agent and the
Lenders evidence of renewals, extensions or replacements of the Borrower’s and
its Subsidiaries’ property insurance, in form and substance satisfactory to the
Collateral Agent and the Lenders.
II. Owned Real Property
With respect to each of the Owned Real Properties listed below (other than Owned
Real Properties where the Required Lenders agree the cost, burden or
consequences of obtaining or perfecting a security interest in such assets is
excessive in relation to the value afforded thereby), Borrower, at its sole cost
and expense must provide the following items within 90 days of the Effective
Date: (i) a duly executed Mortgage in recordable form with respect to such real
property and related assets; (ii) a Title Insurance Policy; (iii) a survey of
such real property, certified to the Collateral Agent and to the issuer of the
Title Insurance Policy by a licensed professional surveyor reasonably
satisfactory to the Collateral Agent and the Required Lenders; (iv) Local
Counsel Mortgage Enforceability opinions; (v) Evidence of Flood Insurance/Flood
Certificates that meet the insurance requirements set forth in the Credit
Agreement; (vi) Appraisals; (vii) PZR Reports; and (viii) such other documents
or instruments as the Collateral Agent may reasonably require with respect to
such owned real property.

              Company   Owned Location
 
     
1.
  Lion Oil Company   El Dorado Refinery
1000 McHenry
El Dorado, AR
 
       
2.
  Lion Oil Company   Truck Loading Rack
Hinson Road
El Dorado, AR
 
       
3.
  Lion Oil Company   Record Storage Building
Hillsboro and South West Avenue
El Dorado, AR
 
       
4.
  Lion Oil Company   Repair and Maintenance Shop
828 Robert E. Lee,
El Dorado, AR
 
       
5.
  Lion Oil Company   Picnic Grounds
Calion Road
El Dorado, AR
 
       
6.
  Lion Oil Company   Part of NW SW 32-17-15
El Dorado, AR
 
       
7.
  Lion Oil Company   Lot 10, Bl. 3, Craig’s
El Dorado, AR
 
       
8.
  Lion Oil Company   Lot 7, Bl. 4, Craig’s
El Dorado, AR

 

- i -



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
9.
  Lion Oil Company   Lots 8 & 9, Bl. 8, Craig’s
El Dorado, AR
 
       
10.
  Lion Oil Company   Lots 1 & 2, Bl. 12, Craig’s
El Dorado, AR
 
       
11.
  Lion Oil Company   Lot 12, Bl. 8
Craig’s, El Dorado, AR
 
       
12.
  Lion Oil Company   Lot 2, Bl. 7, Craig’s
El Dorado, AR
 
       
13.
  Lion Oil Company   Lot 3, Bl. 5, Craig’s
El Dorado, AR
 
       
14.
  Lion Oil Company   Lot 17, Bl 4, Craig’s
El Dorado, AR
 
       
15.
  Lion Oil Company   Lot 4, Bl. 4, Craig’s
El Dorado, AR
 
       
16.
  Lion Oil Company   Lot 12 & N/2 Lot 11, Bl. 3, Craig’s
El Dorado, AR
 
       
17.
  Lion Oil Company   14 acres on Hinson Road
El Dorado, AR
 
       
18.
  Lion Oil Company   Lots 1 & 2, Bl. 6, Craig’s
El Dorado, AR
 
       
19.
  Lion Oil Company   Lots 1, 2, 3, 4 & 5, Bl. 3, Craig’s West End Add.
El Dorado, AR
 
       
20.
  Lion Oil Company   Lot 2, Bl. 2, Craig’s West End
El Dorado, AR
 
       
21.
  Lion Oil Company   Lot 8, Bl. 3, Craig’s West End
El Dorado, AR
 
       
22.
  Lion Oil Company   Lots 9 & 10, Bl. 5, Craig’s
El Dorado, AR
 
       
23.
  Lion Oil Company   Lot 14, Bl. 6, Cornish SD
El Dorado, AR
 
       
24.
  Lion Oil Company   Lots 3 & 4, Bl. 2, Craig’s
El Dorado, AR
 
       
25.
  Lion Oil Company   Lot 11, Bl. 2, Craig’s
El Dorado, AR

 

- ii -



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
26.
  Lion Oil Company   Lots 11, 12, 13, 17 & 18, Block F College Subdivision
El Dorado, AR
 
       
27.
  Lion Oil Company   Lot 13, Bl. 6, Cornish
El Dorado, AR
 
       
28.
  Lion Oil Company   Lot 13, Bl. 2, Craig’s West End Addition
El Dorado, AR
 
       
29.
  Lion Oil Company   Lot 10, Bl. 6, Craig’s West End Addition
El Dorado, AR
 
       
30.
  Lion Oil Company   Lot 5, Bl. 4, Craig’s
El Dorado, AR
 
       
31.
  Lion Oil Company   Lots 13 & 14, Bl. 8, Craig’s
El Dorado, AR
 
       
32.
  Lion Oil Company   Lot 6, Bl. 9, Craig’s
El Dorado, AR
 
       
33.
  Lion Oil Company   W/2 Lots 13 & 14, Bl. 5, Craig’s
El Dorado, AR
 
       
34.
  Lion Oil Company   Lot 7, Bl. 7 Cornish, El Dorado, AR
 
       
35.
  Lion Oil Company   Lot 8, Bl. 6, Craig’s
El Dorado, AR
 
       
36.
  Lion Oil Company   Lot 19, Bl. F, College SD
El Dorado, AR
 
       
37.
  Lion Oil Company   Lots 6 & 7, Bl. 5, Craig’s West End Addition
El Dorado, AR
 
       
38.
  Lion Oil Company   Lot 13 & S. 40 ft. of Lot 14, Bl. 3, Craig’s West End
Addition
El Dorado, AR
 
       
39.
  Lion Oil Company   Lot 16, Bl. 4, Craig’s West End Addition
El Dorado, AR
 
       
40.
  Lion Oil Company   Lots 9, 10, 11, 12, 13 & 14, Bl. 7, Cornish
El Dorado, AR
 
       
41.
  Lion Oil Company   Beginning at the SW corner of Lot 14, Bl. 7, Cornish, and
run thence N. 50 ft. to the NW corner of Lot 14; thence W. to the E. line of the
Old El Dorado — Three Creek Road; thence in a southwesterly direction along the
East line of said road to a point due W. of the SW corner of Lot 14; thence E.
to the point of beginning

 

- iii -



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
42.
  Lion Oil Company   Lots 3 & 4, Bl. 6, Cornish
El Dorado, AR
 
       
43.
  Lion Oil Company   Lot 7, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
44.
  Lion Oil Company   Lots 13 & 14, Bl. 7, Craig’s West End Addition
El Dorado, AR
 
       
45.
  Lion Oil Company   Lots 3, 4, 5, 6 & 7, Bl. 12, Craig’s West End Addition
El Dorado, AR
 
       
46.
  Lion Oil Company   Lots 11 & 12, Bl. 6, Cornish
El Dorado, AR
 
       
47.
  Lion Oil Company   Commencing at the SE corner of the NE quarter of the
Northwest quarter of Sec. 32, Township 17 S., Range 15 W., run N. 235 ft. to the
point of beginning; thence N. 175 ft. to the S. line of El Dorado — Three Creeks
Road, now known as W. Second St.; thence S. 61 degs. W. along said line 130.0
ft.; thence S. 29 degs. E. 151.0 ft.; thence north 63 degs. 36 mins. E. 45.2 ft.
to the point of beginning
 
       
48.
  Lion Oil Company   Commencing at the NW corner of the SW quarter of the NW
quarter of Sec. 32, Township 17 S., Range 15 W. and thence S. 88 degs. 48 mins.
E. 495.90 ft. along the N. line of said forty; thence S. 0 degree, 19 mins. W.
330.60 ft. for a point of beginning; thence S. 44 degs. 09 mins. E. 235.83 ft.;
then S. 0 degree 15 mins. W. 165.60 ft.; thence S. 57 degs. 46 mins. E. 389.06
ft.; thence S. 25 degs. 50 mins. W. 215.65 ft. to the N. right-of-way line of
Highway 15; thence S. 73 degs. 57 mins. 19 secs. W. 233.86 ft. along said
right-of-way line; thence N. 8 degs. 27 mins. 50 secs. W. 84.81 ft.; thence W.
150 ft.; thence N. 0 deg. 54 mins. 40 secs. W. 717.30 ft. to the point of
beginning
 
       
49.
  Lion Oil Company   Lot 16 & N. 10 ft. of Lot 15, Bl. 3, Craig’s West End
Addition
El Dorado, AR
 
       
50.
  Lion Oil Company   Lot 1, Bl. 5, Craig’s West End Addition
El Dorado, AR
 
       
51.
  Lion Oil Company   Lots 9 & 10, Bl. 6, Cornish
El Dorado, AR
 
       
52.
  Lion Oil Company   Commencing at NW corner of SE quarter of NW quarter of Sec.
32, Township 17 S., Range 15 W. and run S. 00 deg. 58 mins. E. 230.0 ft.; thence
S. 89 deg. 40 mins. E. 450.0 to the W. side of W. Second St.; thence N. 25 degs.
59 mins. E. along said side 198.3 ft. to the point of beginning; thence N. 35
degs. 31 mins. E. along the W. side of said street 21.2 ft.; thence N. 28 degs.
17 mins. W. 141.2 ft.; thence S. 77 degs. 05 mins. W. 38.5 ft.; thence S. 00
degs. 58 mins. E. 133.04 ft.; thence E. 89.9 ft. to the point of beginning

 

- iv -



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
53.
  Lion Oil Company   Commencing at NW corner of SE quarter of NW quarter of Sec.
32, Township 17 S., Range 15 W. and run S. 00 degs. 58 mins. E. 230.0 ft.;
thence S. 89 degs. 40 mins. E. 450.0 ft. to the point of beginning; thence N. 25
degs. 59 mins. E. along the W. side of W. Second St. 198.3 ft.; thence W. 89.9
ft.; thence S. 00 degs. 58 mins. E. 178.26 ft. to the point of beginning
 
       
54.
  Lion Oil Company   The W. 100 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
55.
  Lion Oil Company   Lot 6, Bl. 8, Craig’s West End Addition
El Dorado, AR
 
       
56.
  Lion Oil Company   The E. 72 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
57.
  Lion Oil Company   Lot 6, Bl. 3, Craig’s West End Addition
El Dorado, AR
 
       
58.
  Lion Oil Company   Lot 1, Bl. 7, Craig’s West End Addition
El Dorado, AR
 
       
59.
  Lion Oil Company   The W. 46 2/3 ft. of Lots 8 & 9, Bl. 6, Craig’s West End
Addition
El Dorado, AR
 
       
60.
  Lion Oil Company   Lots 1 & 2, Bl. 6, Cornish
El Dorado, AR
 
       
61.
  Lion Oil Company   Lot 6, Bl. 4, Craig’s West End Addition
El Dorado, AR
 
       
62.
  Lion Oil Company   Lots 4 & 5, Bl. 5, Craig’s West End Addition
El Dorado, AR
 
       
63.
  Lion Oil Company   Memphis Terminal
1023 Riverside Boulevard
Memphis, TN
 
       
64.
  Lion Oil Company   Memphis Terminal
7.4633 acre tract in Memphis
 
       
65.
  Lion Oil Company   Nashville Terminal
90 Van Buren Street
Nashville, TN
 
       
66.
  J. Christy Construction Co.   J. Christy Construction Co., Inc. Offices
1333 Robert E. Lee
El Dorado, AR

 

- v -



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
67.
  Lion Oil Trading and Transportation, Inc.   Smackover (aka Sims) Pump Station
38 acres more or less
Miller County Rd.
Union County, AR
 
       
68.
  Lion Oil Trading and Transportation, Inc.   Midway Pump Station
2 acres more or less
Union County, AR
 
       
69.
  Lion Oil Trading and Transportation, Inc.   Magnolia Pump Station
48.42 acres more or less
Columbia County, AR
 
       
70.
  Lion Oil Trading and Transportation, Inc.   Louann Pump Station
Ouachita County, AR
 
       
71.
  Lion Oil Trading and Transportation, Inc.   Sohio Station
12.5 acres
Columbia County, AR
 
       
72.
  Magnolia Pipeline
Company   Haynesville Station
3 acres more or less
10630 Highway 79
Claiborne Parish, LA
 
       
73.
  Magnolia Pipeline
Company   Weller Station
21 acres more or less
2311 Highway 534
Homer, LA
 
       
74.
  Lion Oil Company   Perry Tank Farm
4021 Calion Highway
Union County, AR
 
       
75.
  Lion Oil Trading and Transportation, Inc.   Constantine Tank Farm
72 acres more or less
Shuler Rd.
Union County, AR
 
       
76.
  Lion Oil Trading and Transportation, Inc.   Champagnolle Landing Property
45.8 acres more or less
Union County, AR
 
       
77.
  Lion Oil Trading and Transportation, Inc.   American (Amoco) Tank Farm
30 acres more or less
El Dorado Industrial Park
El Dorado, AR

 

- vi -



--------------------------------------------------------------------------------



 



              Company   Owned Location
 
       
78.
  El Dorado Pipeline
Company   13.22 acre plot in Columbia County conveyed by special warranty deed
 
       
79.
  El Dorado Pipeline
Company   5 acre plot in Columbia County conveyed by special warranty deed
 
       
80.
  El Dorado Pipeline
Company   Pipeline system conveyed by quitclaim in Union County, AR
 
       
81.
  El Dorado Pipeline
Company   Pipeline system conveyed by quitclaim in Columbia County, AR
 
       
82.
  Magnolia Pipeline
Company   Pipeline from Finney to Haynesville
 
       
83.
  Lion Oil Company   Real property related to the pipeline gathering system
located in Columbia, Nevada, and Ouachita Counties, AR

III. Leased Real Property
With respect to the Leased Real Property listed below, Borrower, at its sole
cost and expense must provide the following items within 90 days of the
Effective Date (subject to Borrower using commercially reasonable efforts to
obtain any required landlord consents so long as the aggregate value of the
leasehold interest for which no landlord consent has been received does not
exceed $20,000,000): (i) a Leasehold Mortgage with respect to such leased
property and related assets duly executed and in recordable form ; (ii) a
Leasehold Title Insurance Policy; (iii) Local Counsel Leasehold Mortgage
Enforceability opinions; (iv) a certified copy of the lease between the landlord
and such Borrower with respect to the real property, (v) a subordination,
attornment and non-disturbance agreement between the landlord (and any fee
mortgagee, if requested by the Collateral Agent or the Required Lenders) with
respect to such real property and the Collateral Agent, and (vi) such other
documents or instruments (including guarantees) as the Collateral Agent or the
Required Lenders may reasonably require with respect to such leasehold property.

              Company   Leased Locations  
1.
  Lion Oil Trading and Transportation, Inc.   Offices and Parking
1001 School Street
El Dorado, AR
 
       
2.
  Lion Oil Company   Office Space in Regions Bank Building
100 East Peach Street
El Dorado, AR
 
       
3.
  Lion Oil Company   0.413 acres adjacent to Trinity Asphalt’s property in Rusk
County, TX

 

- vii -



--------------------------------------------------------------------------------



 



              Company   Leased Locations
 
       
4.
  Lion Oil Company   0.3 acres related to three leased storage tanks , related
truck scales and hot oil heater in Rusk County, TX
 
       
5.
  Lion Oil Company   2501 Port Place
Muskogee, OK
 
       
6.
  Lion Oil Company   0.32 acres known as Tract 3 in El Dorado, AR
 
        Lion Oil Trading & Transportation, Inc., El Dorado Pipeline Company, and
Magnolia Pipeline Company have a large number of leases and easements pertaining
to rights-of way and pump stations within the crude oil gathering system. Most
of the leased pump stations are at remote gathering points and truck unloading
sites throughout the gathering system. The sites include:
 
       
7.
  Lion Oil Company   Fouke Station, near Fouke, AR
 
       
8.
  Lion Oil Company   Spirit Lake, near Garland City, AR
 
       
9.
  Lion Oil Company   Rook Station, near Lewisville, AR
 
       
10.
  Lion Oil Company   Buckner Station, near Buckner, AR
 
       
11.
  Lion Oil Company   Tank 435 at Magnolia Station
Columbia County, AR
 
       
12.
  Lion Oil Company   Colquitt Truck Storage, near Colquitt, LA
 
       
13.
  Lion Oil Company   Colquitt Storage, near Colquitt, LA
 
       
14.
  Lion Oil Company   Tank 369, near Stephens, AR
 
       
15.
  Lion Oil Company   Tank 370, near Stephens, AR
 
       
16.
  Lion Oil Company   Pace City Storage, near Pace City, AR
 
       
17.
  Lion Oil Company   Sandy Bend Storage, near Strong, AR
 
       
18.
  Lion Oil Company   Urbana Storage, near Urbana, AR

 

- viii -



--------------------------------------------------------------------------------



 



              Company   Leased Locations
 
       
19.
  Lion Oil Company   Like Creek Storage, near the Ouachita River Bridge on U.S.
Highway 63, Union County, AR
 
       
20.
  Lion Oil Company   Battery 2 Storage, west of El Dorado, AR
 
       
21.
  Lion Oil Company   Battery 3 Storage, west of El Dorado, AR
 
       
22.
  Lion Oil Company   Caddo Fee Storage, east of El Dorado, AR
 
       
23.
  Lion Oil Company   Modesette Storage, east of El Dorado, AR
 
       
24.
  Lion Oil Company   Big Heart Shuler Storage, west of El Dorado, AR
 
       
25.
  Lion Oil Company   Lion Shuler Pump Station, west of El Dorado, AR
 
       
26.
  Lion Oil Company   Reactor Storage (FCC Reactor) at the storage facility near
Heater Specialists, Inc.
 
       
27.
  Lion Oil Company   Easement from Lion Oil Company to TE Products Pipeline
Company, LLC for below ground pipeline at Memphis Terminal, dated Nov. 20, 2008
 
       
28.
  Lion Oil Company   Easement and right-of-way granted from ExxonMobil Refining
and Supply Company to Lion Oil Company, allowing Lion Oil Company to move
underground pipelines above ground, crossing ExxonMobil’s roadway at Memphis
Terminal, pursuant to Easement Agreement dated May 19, 2003
 
       
29.
  Lion Oil Company   License for overhead truss from BNSF Railway Company to
Lion Oil Company for the Memphis Terminal, dated Nov. 28, 2007
 
       
30.
  Lion Oil Company   License for overhead truss from Burlington North & Santa Fe
Railway Company to Lion Oil Company, made Apr. 1, 2001, effective Mar. 27, 2002
 
       
31.
  Lion Oil Company   Site Access License from ExxonMobil Corporation to Lion Oil
Company to perform environmental investigations and remediation work at the
Memphis Terminal, dated Oct. 1, 2001
 
       
32.
  Lion Oil Company   Site Access License from Lion Oil Company to ExxonMobil
Corporation to perform environmental investigations and remediation work at the
Memphis Terminal, dated Oct. 1, 2001
 
       
33.
  Lion Oil Company   Sewer easement at Memphis Terminal

 

- ix -



--------------------------------------------------------------------------------



 



              Company   Leased Locations
 
       
34.
  Lion Oil Company   Pipeline Easement at Nashville Terminal granted originally
from W.G. Bush to Apex Oil in Mar. 1936; transferred from Apex Oil to Monsanto
to Tosco to Lion and made permanent in 1989 by an agreement with Signal Mountain
Cement Company
 
       
35.
  Lion Oil Company   Easement at Nashville Terminal from the Metropolitan
Government of Nashville and Davidson County to Lion Oil Company, dated Jan. 9,
2009
 
       
36.
  Lion Oil Company   Easement from Lion Oil Company to Entergy Arkansas, Inc.
and Easement from Entergy Arkansas, Inc. to Lion Oil Company, both unexecuted,
for a property “swap” adjacent to the El Dorado Refinery and to the Entergy
substation. Substation upgrade was completed in 2004 even though documents
remain unsigned.
 
       
37.
  Lion Oil Company   0.08 acres at El Dorado Airport
 
       
38.
  Lion Oil Trading and Transportation, Inc.   A parcel of land in Lafayette
County, AR laying S. of U.S. Highway 82 W. and E. of CR 5 in the NE 1/4 of the
SW 1/4 of Sec. 14-T16S-R25W. This parcel is approximately 1,200 sq. ft.
beginning 50 ft. W. of the S. vent pipe.
 
       
39.
  Magnolia Pipeline
Company   Senior Pump Station
2040 Doc Steed Road
Minden, LA
 
       
40.
  Magnolia Pipeline
Company   Finney Pump Station
11705 Ellerbe Road
Shreveport, LA
 
       
41.
  Lion Oil Trading and Transportation, Inc.   El Dorado Pipeline Offices,
Commencing at NE corner of Sec. 32, Township 17 S., Range 15 W. and run N. 89
deg. 17 mins. 59 secs. W. 1257.62 ft.; thence S. 89 deg. 49 mins. 49 secs. E.
266.91 ft. to a set of 5/8” capped rebar; thence S. 1 deg. 45 mins. 23 secs. E.
267.83 ft. to a fence corner post; thence S. 1 deg. 45 mins. 24 secs. E. 418.22
ft. to a fence corner post; thence S. 51 degs. 05 mins. 05 secs. W. 321.65 ft.
to a fence corner post; thence N. 0 degs. 23 mins. 22 secs. E. 318.63 ft. to a
fence corner post; thence N. 82 degs. 18 mins. 10 secs. E. 3.11 ft. to a fence
corner post; thence N. 0 degs. 42 mins. 22 secs. E. 347.90 ft. to an existing
fence corner post; thence continuing N. along said line, 267.69 ft. back to the
point of beginning (5.308 acres).

 

- x -



--------------------------------------------------------------------------------



 



Schedule 6.02(a)
Existing Liens

                      Debtor Name   Jurisdiction   File Date   File #   Secured
Party   Collateral  
Lion Oil Company
  AR SOS   4/20/2009   7131448271   Canon Financial Services   Specific
equipment leased pursuant to Lease #001-0195540-018 and all general intangibles
and accounts receivable related thereto
 
                   
 
      4/20/2009   7131657814   Canon Financial Services   Specific equipment
leased pursuant to Lease #001-0195540-019 and all general intangibles and
accounts receivable related thereto

 

 



--------------------------------------------------------------------------------



 



Schedule 6.02(b)
Existing Indebtedness
$12.5 Million letter of credit on application of Lion Trading & Transportation,
Inc. in favor of Shell Trading (US) Company

 

 



--------------------------------------------------------------------------------



 



Schedule 6.02(e)
Existing Investments
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF BORROWING
April 27, 2011
Bank Hapoalim B.M.,
as a Lender under the
below reference Financing Agreement
1177 Avenue of the Americas
New York, NY 10036
Attn: Maxine Levy
Fax: 212-782-2141
Bank Leumi USA,
as Collateral Agent and a Lender under the
below reference Financing Agreement
564 Fifth Avenue
New York NY 10036
Attn: Gil Hershman
Fax: 212-626-1072
Israel Discount Bank of New York,
as a Lender under the
below-referenced Financing Agreement
511 Fifth Avenue
New York NY 10017
Attn: Roy Nachimzon
Fax: 212-551-8259
RE: Notice of Borrowing under the Financing Agreement, to be dated on or about
April 29, 2011 (such agreement as amended, restated, supplemented, modified or
otherwise changed from time to time, including any replacement agreement
therefore, being hereinafter referred to as, the “Financing Agreement”), by and
among LION OIL COMPANY, an Arkansas corporation (the “Borrower”), each
subsidiary of the Borrower listed as a “Guarantor” on the signature pages
thereto (each a “Guarantor” and collectively, the “Guarantors”), the Lenders (as
defined therein), and Bank Leumi USA, in its capacity as collateral agent for
the Lenders (in such capacity, the “Collateral Agent”).
Ladies and Gentlemen:
Reference hereby is made to the Financing Agreement. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Financing Agreement.
Delek US Holdings, Inc., a Delaware corporation (the “Parent”), hereby gives
irrevocable notice to each Lender on behalf of the Borrower, in lieu of the
notice required under Section 2.02(a) of the Financing Agreement, that the
Borrower hereby requests Loans under the Financing Agreement, and sets forth
below the information relating to such proposed Loans (collectively, the
“Proposed Borrowings”) as required by Section 2.02(a) of the Financing
Agreement.
a. The Business Day of the Proposed Borrowings is April 29, 2011.

 

 



--------------------------------------------------------------------------------



 



b. The amount of the Proposed Borrowing for each Lender is:
(i) for Bank Hapoalim B.M., $33,333,333.34;
(ii) for Bank Leumi USA, $33,333,333.33; and
(iii) for Israel Discount Bank of New York, $33,333,333.33.
c. The Proposed Borrowing shall be a Reference Rate Loan.
d. The proceeds of the Proposed Borrowings shall be used to refinance existing
indebtedness of the Borrower owing to the Seller, to pay fees and expenses in
connection with the transactions contemplated by the Financing Agreement, and
for general working capital and corporate purposes of the Borrower, including,
without limitation, working capital payments under the Acquisition Agreement.
e. The Proposed Borrowings are to be made pursuant to the instructions set forth
in a separate disbursement agreement to be entered into on or prior to the date
of the Proposed Borrowings. In providing this notice, the Parent hereby agrees
that the Parent shall be liable for any and all losses, costs and expenses of
the Lenders arising herefrom.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



            Very truly yours,

DELEK US HOLDINGS, INC.
      By:           Name:           Title:               By:           Name:    
      Title:        

 

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:

         
LION OIL COMPANY
     
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LIBOR NOTICE
[LETTERHEAD OF BORROWER]
Israel Discount Bank of New York,
as a Lender under the
below-referenced Financing Agreement
511 Fifth Avenue
New York NY 10017
Attn: Roy Nachimzon
Fax: 212-551-8259
Bank Leumi USA,
as Collateral Agent and a Lender under the
below reference Financing Agreement
564 Fifth Avenue
New York NY 10036
Attn: Gil Hershman
Fax: 212-626-1072
Bank Hapaolim B.M.,
as a Lender under the
below reference Financing Agreement
1177 Avenue of the Americas
New York, NY 10036
Attn: Maxine Levy
Fax: 212-782-2141
Ladies and Gentlemen:
Reference is made to the Financing Agreement, dated as of April 29, 2011 (such
agreement as amended, restated, supplemented, modified or otherwise changed from
time to time, including any replacement agreement therefore, being hereinafter
referred to as, the “Financing Agreement”), by and among Lion Oil Company., an
Arkansas corporation (“Borrower”), each subsidiary of the Borrower listed as a
“Guarantor” on the signature pages thereto (each a “Guarantor” and collectively,
the “Guarantors”), the Lenders (as defined therein) from time to time party
thereto, and Bank Leumi USA, in its capacity as collateral agent for the Lenders
(in such capacity, the “Collateral Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings ascribed to them
in the Financing Agreement.
This LIBOR Notice represents the Borrower’s request to [convert into] [continue
as] [LIBOR Rate Loans] [Reference Rate Loans] $_____1 of the outstanding
principal amount of the Term Loan (the “Requested Loan”)[, and is a written
confirmation of the telephonic notice of such election previously given to the
each Lender].
[Such Requested LIBOR Rate Loan will have an Interest Period of [one] [two]
[three] month(s), commencing on _____.]
[This LIBOR Notice further confirms the Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Financing
Agreement, of the LIBOR Rate as determined pursuant to the Financing Agreement.]
The undersigned certifies that no Event of Default has occurred and is
continuing or will result from the [conversion] [continuation] of the Requested
Loan or will occur or be continuing on the date of the Requested Loan.
Dated:                                         

            LION OIL COMPANY
      By:           Name:           Title:      

 

      1  
Borrower (i) shall not have more than 5 LIBOR Rate Loans in effect at any given
time, and (ii) may only exercise the LIBOR Option for LIBOR Rate Loans of at
least $10,000,000 and integral multiples of $500,000 in excess thereof.

LIBOR NOTICE

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of  _____ __, 20  _____  between  ________ (“Assignor”) and  _____ 
(“Assignee”). Reference is made to the agreement described in Item 2 of Annex I
annexed hereto (such agreement as amended, restated, supplemented, modified or
otherwise changed from time to time, including any replacement agreement
therefore, the “Financing Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Financing
Agreement.
1. In accordance with the terms and conditions of Section 10.07 of the Financing
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Financing Agreement and the
other Loan Documents as of the Effective Date (as defined below) with respect to
the Obligations owing to the Assignor, and the Assignor’s portion of the Term
Loan as specified on Annex I.
2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Financing Agreement and the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Financing Agreement and the other Loan Documents or any other instrument
or document furnished pursuant thereto; and (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under the Financing Agreement and the other Loan Documents or
any other instrument or document furnished pursuant thereto.
3. The Assignee (a) confirms that it has received copies of the Financing
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon the Collateral Agent, the Assignor, or any other Lender,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Agreement and the other Loan Documents; (c) confirms that it
complies with the criteria set forth in Section 10.07 of the Financing Agreement
necessary to acquire the interests being assigned and to become a Lender;
(d) appoints and authorizes the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Financing Agreement and the
other Loan Documents as are delegated to the Collateral Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Financing Agreement and the other Loan
Documents are required to be performed by it as a Lender; and (f) attaches the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Financing Agreement or such other documents as are necessary to
indicate that all such payments are subject to such rates at a rate reduced by
an applicable tax treaty.

 

 



--------------------------------------------------------------------------------



 



4. The effective date of this Assignment Agreement (the “Effective Date”) shall
be the latest of (a) the date of the execution hereof by the Assignor and the
Assignee[, and, if required, the Borrower]1, (b) the settlement date specified
on Annex I, and (c) the receipt by Assignor of the Purchase Price specified in
Annex I.
5. As of the Effective Date (a) the Assignee shall be a party to the Financing
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Financing Agreement and the other
Loan Documents.
6. From and after the Effective Date, the Credit Parties and the Collateral
Agent shall make all payments under the Financing Agreement and the other Loan
Documents in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees (if applicable) with
respect thereto) to the Assignee. The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Financing Agreement and the other
Loan Documents for periods prior to the Effective Date directly between
themselves on the Effective Date.
7. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
8. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.
9. This Assignment Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by facsimile or electronic mail shall
be equally effective as delivery of an original executed counterpart.
[Remainder of page left intentionally blank.]
 

      1  
Borrower’s consent is not required if a Default or an Event of Default has
occurred and is continuing on the date of the assignment.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered by their respective officers thereunto duly
authorized, as of the date first above written.

            [ASSIGNOR]
      By:           Name:           Title:           Date:           [ASSIGNEE]
      By:           Name:           Title:           Date:      

          [Required Consents (if any):2    
 
        LION OIL COMPANY    
 
       
By:
       
 
 
 
Name:    
 
  Title:                    ]    

 

      2  
Not required if a Default or an Event of Default has occurred and is continuing
at the time of the assignment.

 

 



--------------------------------------------------------------------------------



 



ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I

1.  
Borrower: Lion Oil Company, an Arkansas corporation (the “Borrower”)

2.  
Name and Date of Financing Agreement: Financing Agreement dated as of April 29,
2011 (such agreement as amended, restated, supplemented, modified or otherwise
changed from time to time, including any replacement agreement therefore, the
“Financing Agreement”), by and among the Borrower, each subsidiary of the
Borrower listed as a “Guarantor” on the signature pages thereto (each a
“Guarantor” and collectively, the “Guarantors”), the Lenders (as defined
therein) from time to time party thereto, and Bank Leumi USA, in its capacity as
collateral agent for the Lenders (in such capacity, the “Collateral Agent”).

             
3.
  Amount of Term Loan:        
 
     
 
   
 
           
4.
  Purchase Price:        
 
     
 
   
 
           
5.
  Settlement Date:        
 
     
 
   
 
           
6.
  Notice and Payment Instructions, etc.        

         
Assignee:
  Assignor:    
 
     
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
Attn: _____________________________________________
  Attn: _____________________________________________    
Fax No.: ___________________________________________
  Fax No.: ___________________________________________    
 
       
Bank Name:
  Bank Name:    
ABA Number:
  ABA Number:    
Account Name:
  Account Name:    
Account Number:
  Account Number:    
Sub-Account Name:
  Sub-Account Name:    
Sub-Account Number:
  Sub-Account Number:    
Reference:
  Reference:    
Attn:
  Attn:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF TERM NOTE
THIS TERM NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE FINANCING AGREEMENT
REFERRED TO BELOW.

      $_____   New York, New York
______ __, 2007

FOR VALUE RECEIVED, the undersigned, LION OIL COMPANY, an Arkansas corporation
(the “Borrower”), hereby promises to pay [NAME OF LENDER], or its successors or
assigns, (the “Payee”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of the Payee’s Term Loans as defined in that
certain Financing Agreement dated as of April 29, 2011 (such agreement as
amended, restated, supplemented, modified or otherwise changed from time to
time, including any replacement agreement therefore, the “Financing Agreement”),
by and among the Borrower, each subsidiary of the Borrower listed as a
“Guarantor” on the signature pages thereto (each a “Guarantor” and collectively,
the “Guarantors”), the Lenders (as defined therein) from time to time party
thereto, and Bank Leumi USA (“Leumi”), in its capacity as collateral agent for
the Lenders (in such capacity, the “Collateral Agent”). Capitalized terms used
herein without definition are used as defined in the Financing Agreement.
The principal amount of this Term Note shall be paid in the amounts and on the
dates specified in Section 2.03 of the Financing Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the
Payee’s Term Loan from the date of such Term Loan until such principal amount is
paid in full in cash, at the interest rates and at the times provided in the
Financing Agreement. All payments of principal and interest shall be made
directly to the Payee in Dollars in immediately available funds at its Payment
Office.
This Term Note is entitled to the benefits of the Financing Agreement and is
subject to optional and mandatory prepayments in whole or in part as provided in
the Financing Agreement. This Term Note is secured by the Collateral and is
entitled to the benefits of the Security Agreement. Upon the occurrence and
continuation of any Event of Default under the Financing Agreement, all
principal and all accrued interest then remaining unpaid on this Term Note may
be declared to be immediately due and payable as provided in the Financing
Agreement.
Term Loans made by the Payee shall be evidenced by one or more records or
accounts maintained by the Payee in the ordinary course of business. The Payee
may also attach schedules to this Term Note and endorse thereon the date, amount
and maturity of its Term Loans and all payments made on the Term Loans; provided
that any failure of the Payee to make any such recordation or endorsement, or
any error in any such recordation or endorsement, shall not affect the
Obligations of the Borrower under this Term Note.
The Borrower hereby waives diligence, presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind.
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

 



--------------------------------------------------------------------------------



 



THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            LION OIL COMPANY.
      By:           Name:           Title:        

 

 